Exhibit 10.1

U.S. $1,000,000,000

364-DAY TERM LOAN AGREEMENT

Dated as of December 19, 2014

Among

BECTON, DICKINSON AND COMPANY

as Borrower

and

THE LENDERS

party hereto

GOLDMAN SACHS BANK USA

as Administrative Agent

GOLDMAN SACHS BANK USA

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BNP PARIBAS,

THE BANK OF NEW YORK MELLON,

CITIBANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Documentation Agents



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

  Certain Defined Terms      1   

SECTION 1.02.

  Computation of Time Periods      13   

SECTION 1.03.

  Accounting Terms      13   

SECTION 1.04.

  Terms Generally      13    ARTICLE II    AMOUNTS AND TERMS OF THE LOANS   

SECTION 2.01.

  The Commitments      14   

SECTION 2.02.

  Making the Loans      14   

SECTION 2.03.

  Certain Fees      15   

SECTION 2.04.

  Voluntary Reduction and Termination of the Commitments and Prepayments      15
  

SECTION 2.05.

  Repayment of Loans      16   

SECTION 2.06.

  Mandatory Termination of Commitments      16   

SECTION 2.07.

  Interest      16   

SECTION 2.08.

  Additional Interest on Eurodollar Rate Loans      17   

SECTION 2.09.

  Interest Rate Determinations; Changes in Rating Systems      17   

SECTION 2.10.

  Voluntary Conversion and Continuation of Loans      18   

SECTION 2.11.

  Increased Costs      19   

SECTION 2.12.

  Illegality      20   

SECTION 2.13.

  Payments and Computations      21   

SECTION 2.14.

  Taxes      21   

SECTION 2.15.

  Sharing of Payments, Etc.      25   

SECTION 2.16.

  Defaulting Lenders      25   

SECTION 2.17.

  Evidence of Debt      26    ARTICLE III    CONDITIONS OF LENDING   

SECTION 3.01.

  Conditions Precedent to Effective Date      26   

SECTION 3.02.

  Conditions Precedent to the Closing Date      27   

SECTION 3.03.

  Determinations under Section 3.01 and 3.02      28    ARTICLE IV   
REPRESENTATIONS AND WARRANTIES   

SECTION 4.01.

  Representations and Warranties of the Borrower      29    ARTICLE V   
COVENANTS OF THE BORROWER   

SECTION 5.01.

  Affirmative Covenants      31   

SECTION 5.02.

  Negative Covenants      33   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01.

  Events of Default      35    ARTICLE VII    THE ADMINISTRATIVE AGENT   

SECTION 7.01.

  Authorization and Authority      37   

SECTION 7.02.

  Rights as a Lender      37   

SECTION 7.03.

  Exculpatory Provisions      37   

SECTION 7.04.

  Reliance by Administrative Agent      38   

SECTION 7.05.

  Indemnification      38   

SECTION 7.06.

  Delegation of Duties      38   

SECTION 7.07.

  Resignation of Administrative Agent      39   

SECTION 7.08.

  Non-Reliance on Administrative Agent and Other Lenders      39   

SECTION 7.09.

  No Other Duties, Etc.      39   

SECTION 7.10.

  Administrative Agent May File Proofs of Claim      39    ARTICLE VIII   
MISCELLANEOUS   

SECTION 8.01.

  Amendments, Etc.      40   

SECTION 8.02.

  Notices, Etc.      40   

SECTION 8.03.

  No Waiver; Remedies      42   

SECTION 8.04.

  Costs, Expenses and Indemnification      42   

SECTION 8.05.

  Right of Set-off      43   

SECTION 8.06.

  Binding Effect      44   

SECTION 8.07.

  Assignments, Designations and Participations      44   

SECTION 8.08.

  Governing Law; Submission to Jurisdiction      47   

SECTION 8.09.

  Severability      47   

SECTION 8.10.

  Execution in Counterparts      48   

SECTION 8.11.

  Survival      48   

SECTION 8.12.

  Substitution of Lender      48   

SECTION 8.13.

  Confidentiality      48   

SECTION 8.14.

  No Fiduciary Relationship      49   

SECTION 8.15.

  Patriot Act Notice      49   

SECTION 8.16.

  Waiver of Jury Trial      49   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

SCHEDULES

  

Schedule I

  Pricing Schedule   

Schedule II

  Commitments   

EXHIBITS

  

Exhibit A

  Form of Note   

Exhibit B

  Form of Notice of Borrowing   

Exhibit C

  Form of Assignment and Acceptance   

Exhibit D

  Form of Solvency Certificate   

Exhibit E-1

  Form of U.S. Tax Compliance Certificate (For Foreign Lenders Not Treated as
Partnerships)   

Exhibit E-2

  Form of U.S. Tax Compliance Certificate (For Foreign Participants Not Treated
as Partnerships)   

Exhibit E-3

  Form of U.S. Tax Compliance Certificate (For Foreign Lenders Treated as
Partnerships)   

Exhibit E-4

  Form of U.S. Tax Compliance Certificate (For Foreign Participants Treated as
Partnerships)   

Exhibit F

  Form of Target Guarantee   

 

iii



--------------------------------------------------------------------------------

364-DAY TERM LOAN AGREEMENT

This 364-Day Term Loan Agreement, dated as of December 19, 2014 (this
“Agreement”), among BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the
“Borrower”), the Lenders (as hereinafter defined) and GOLDMAN SACHS BANK USA, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquired Business” means the Target together with its Subsidiaries.

“Acquisition” means the acquisition by the Borrower, through Merger Sub, of all
of the Equity Interests in the Target pursuant to the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
October 5, 2014, among the Target, the Borrower and Merger Sub.

“Acquisition Representations” means the representations made by or with respect
to the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders (but only to the extent that the Borrower or Merger Sub
has the right not to consummate the Acquisition, or to terminate their
obligations (or otherwise do not have an obligation to close), under the
Acquisition Agreement (in each case, in accordance with the terms of the
Acquisition Agreement) as a result of a failure of such representations in the
Acquisition Agreement to be true and correct).

“Additional Amounts” has the meaning specified in Section 2.11(b).

“Administrative Agent” has the meaning specified in the preamble hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the voting capital stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of such voting capital stock, by
contract or otherwise.

“Agency Fee Letter” means the agency fee letter agreement, dated as of
November 26, 2014, between the Borrower and the Administrative Agent.

“Agent Parties” has the meaning specified in Section 8.02(d)(ii).

“Agreement” has the meaning specified in the preamble hereof.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” has the meaning specified in Section 4.01(n)(ii).

“Anti-Money Laundering Laws” has the meaning specified in Section 4.01(n)(ii).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

“Applicable Margin” means, for any Type of Loan at any time, the percentage rate
per annum which is applicable at such time with respect to Loans of such Type by
reference to the then applicable Rating Level Period as set forth in the Pricing
Schedule. Each change in the Applicable Margin resulting from a Rating Level
Change shall be effective commencing on the effective date of such Rating Level
Change.

“Arrangers” means Goldman Sachs Bank USA and J.P. Morgan Securities LLC, in
their respective capacities as a Joint Lead Arranger and Joint Bookrunner with
respect hereto.

“Arrangers Fee Letter” means the fee letter agreement, dated as of November 26,
2014, among the Borrower and the Arrangers.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.

“Base Rate” means, for any period, a fluctuating interest rate per annum in
effect from time to time which rate per annum shall at all times be equal to the
highest of:

(a) the Prime Rate for such period;

(b) 1/2 of one percent per annum above the Federal Funds Rate for such period;
and

(c) the Eurodollar Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the rate appearing on the Reuters Screen LIBOR01 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.

“Base Rate Loan” means a Loan which bears interest as provided in
Section 2.07(a).

“Borrower” has the meaning specified in the preamble hereof.

“Borrowing” means a group of Loans of the same Type made, continued or converted
on the same day and, in the case of a Borrowing of Eurodollar Loans, having the
same Interest Period.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Loan, on which dealings are carried on in the London
interbank market.

“Change in Control” means any “person” or “group” (as such terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not
applicable, except that for purposes of this paragraph (a) such person or group
shall be deemed to have “beneficial ownership” of all shares that such

 

2



--------------------------------------------------------------------------------

person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time) is or becomes the “beneficial
owner” (as such term is used in Rule 13d-3 promulgated pursuant to the Exchange
Act), directly or indirectly, of more than 50% of the aggregate voting power of
all Voting Stock of the Borrower.

“Citibank” means Citibank, N.A.

“Closing Date” means the first date on which all conditions precedent set forth
in Section 3.02 have been satisfied, or waived in accordance with Section 8.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” has the meaning specified in Section 2.01.

“Commitment Fees” has the meaning specified in Section 2.03(a).

“Commitment Termination Date” means 11:59p.m. (New York City time) on July 5,
2015; provided that, in the event that the End Date (as defined in the
Acquisition Agreement) is extended to October 5, 2015 in accordance with the
terms of Section 10.01(b)(i) of the Acquisition Agreement (in accordance with
the terms thereof as in effect on October 5, 2014), the Commitment Termination
Date shall, upon notice of such extension to the Administrative Agent from the
Borrower, be automatically extended to 11:59 p.m. (New York City time) on
October 5, 2015.

“Communications” has the meaning specified in Section 8.02(d)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Subsidiary” means, at any date, any Subsidiary of the Borrower or
other entity the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements if such statements were
prepared as of such date.

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Loans from one Interest Period to the next Interest Period
pursuant to Section 2.10.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.09 or 2.10.

“Debt” means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, and (e) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d) above; provided that neither trade accounts payable arising in
the ordinary course of business nor obligations in respect of insurance policies
or performance or surety bonds which are not themselves guarantees of Debt (nor
drafts, acceptances or similar instruments evidencing the same nor obligations
in respect of letters of credit supporting the payment of the same) shall
constitute Debt.

 

3



--------------------------------------------------------------------------------

“Debtor Relief Laws” means Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

“Defaulting Lender” mean at any time, subject to Section 2.16, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that, for the avoidance of doubt, a Lender shall not be a Defaulting Lender
solely by virtue of (i) the ownership or acquisition of any equity interest in
that Lender or any direct or indirect parent company thereof by a governmental
authority or (ii) in the case of a solvent Person, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
governmental authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, provided, however, that, in any
such case such action does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.16)
upon delivery of written notice of such determination to the Borrower and each
Lender.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

“EBITDA” means, for any period, the sum (without duplication), for the Borrower
and its Consolidated Subsidiaries (on a consolidated basis), of (a) net income
for such period, plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization

 

4



--------------------------------------------------------------------------------

for such period, (ii) Interest Expense for such period, (iii) taxes for such
period (iv) stock-based compensation expense for such period, (v) cash charges
for such period related to the Transactions, including related integration costs
of the Borrower and its Subsidiaries and (vi) severance and retention costs
related to the Transactions for such period. For the purposes of calculating
EBITDA for any period pursuant to any determination of the Leverage Ratio,
(i) if at any time during such period the Borrower or any of its Subsidiaries
shall have made any Material Disposition, the EBITDA for such period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such period or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such period and (ii) if during such period the Borrower or any of its
Subsidiaries shall have made a Material Acquisition, EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such period. As used in this
definition, “Material Acquisition” means (x) the Acquisition and (y) any
acquisition of property or series of related acquisitions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the Equity Interest of
a Person and (b) involves the payment of consideration by the Borrower or any of
its Subsidiaries in excess of $50,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$50,000,000.

“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied (or waived in
accordance with Section 8.01).

“Eligible Assignee” means any Person other than a natural person that is (a) a
Lender, an affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(b) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, neither the Borrower nor any of its Subsidiaries nor any
Defaulting Lender shall be an Eligible Assignee.

“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of human
health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the Code of
which the Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which the Borrower is a
member.

 

5



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Acceptance pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
an interest rate per annum equal to the greater of (x) 0.00% and (y) the rate
per annum appearing on Reuters Screen LIBOR01 (or any successor page) as the
London interbank offered rate for deposits in U.S. dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the Eurodollar Rate for any Interest Period
for each Eurodollar Rate Loan comprising part of such related Borrowing shall be
determined by the Administrative Agent on the basis of applicable rates
furnished to and received by the Administrative Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.09.

“Eurodollar Rate Loan” means a Loan which bears interest as provided in
Section 2.07(b).

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Loan means the effective rate (expressed as a percentage) at
which reserve requirements (including, without limitation, emergency,
supplemental and other marginal reserve requirements) are imposed on such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Period” means, with respect to any additional amount payable under
Section 2.11, the period ending 120 days prior to the applicable Lender’s
delivery of a certificate referenced in Section 2.11(a) or 2.11(b), as
applicable, with respect to such additional amount.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Lender or the
Administrative Agent (as applicable) being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 8.12) or (ii) such Lender
changes its Applicable Lending Office, except, in each case, to the extent that,
pursuant to Section 2.14, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Lender’s failure to comply with Section 2.14(f)
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

6



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
implementing any of the foregoing that are substantively comparable and not
materially more onerous to comply with.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, or any successor statute.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” means the Arrangers Fee Letter and the Agency Fee Letter.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency, central bank or instrumentality or political subdivision
thereof or any entity, officer or examiner exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Interest Coverage Ratio” means, at any date of determination thereof, the ratio
of (a) EBITDA for the period of four consecutive fiscal quarters most recently
ended on or prior to such date to (b) Interest Expense for such period.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of cash interest accruing during such
period on the Debt of the Borrower and its Consolidated Subsidiaries (on a
consolidated basis), including, without limitation, the interest portion of
payments under capital lease obligations and any capitalized interest.

 

7



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date such Eurodollar Rate Loan is made or Continued, or
Converted from a Base Rate Loan, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months as the Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(i) the Borrower may not select any Interest Period that ends after the
scheduled Maturity Date;

(ii) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

“Lenders” means the Persons listed on the signature pages hereof as “Lenders”
and each Person that shall have become a party hereto pursuant to Section 8.07
or Section 8.12.

“Leverage Ratio” means, at any date of determination thereof, the ratio of
(a) Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan” means any term loan made by a Lender to the Borrower hereunder. A Loan
may be a Base Rate Loan or a Eurodollar Rate Loan, each of which shall be a
“Type” of Loan.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any)
and the Target Guarantee (if any).

“Majority Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount of the Loans held by Lenders, or, if no such
principal amount is then outstanding, Lenders having more than 50% of the
aggregate Commitments.

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, or (ii) the legality, validity or
enforceability of this Agreement or any Note.

“Maturity Date” means the earlier of (a) the date that is 364 days after the
Closing Date (or if such date is not a Business Day, the Business Day
immediately preceding such date) or (b) the date on which the maturity of the
Loans is accelerated in accordance with the terms hereof.

“Merger Sub” means Griffin Sub, Inc., a Delaware corporation and a wholly-owned
Subsidiary of the Borrower, or such other direct or indirect Subsidiary of the
Borrower as may be designated by the Borrower as a party to the Acquisition
Agreement in lieu of Griffin Sub, Inc. pursuant to the terms thereof as in
effect on the date hereof.

 

8



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and that is covered by Title IV of ERISA.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit A hereto, evidencing
the aggregate indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning specified in Section 8.05.

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent (as applicable) and the jurisdiction imposing
such Tax (other than connections arising from such Lender or the Administrative
Agent (as applicable) having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.12).

“Participant Register” has the meaning specified in Section 8.07(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Platform” has the meaning specified in Section 8.02(d)(i)

“Pricing Schedule” means the pricing grid set forth on Schedule I attached
hereto.

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate is to

 

9



--------------------------------------------------------------------------------

be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from the preceding Business Day);
provided, that in the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Prime Lending Rate, the Administrative Agent shall
choose a reasonably comparable index or source which shall be used as the basis
for the Prime Lending Rate.

“Rated Securities” means, at any time, the long-term senior unsecured,
unguaranteed debt securities of the Borrower outstanding at such time.

“Rating Level Change” means a change in the rating of the Rated Securities by
either or both of Moody’s or Standard & Poor’s (other than as a result of a
change in the rating system of such rating agency) that results in the change
from one Rating Level Period to another, which Rating Level Change shall be
effective on the date on which the relevant change in the rating of the Rated
Securities is first announced by Moody’s or Standard & Poor’s, as the case may
be.

“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:

“Level 1 Period” means a period during which the Rated Securities are rated
better than or equal to A3 by Moody’s or better than or equal to A- by
Standard & Poor’s.

“Level 2 Period” means a period that is not a Level 1 Period during which the
Rated Securities are rated better than or equal to Baa1 by Moody’s or better
than or equal to BBB+ by Standard & Poor’s.

“Level 3 Period” means a period that is not a Level 1 Period or a Level 2 Period
during which the Rated Securities are rated better than or equal to Baa2 by
Moody’s or better than or equal to BBB by Standard & Poor’s.

“Level 4 Period” means a period that is not a Level 1 Period, a Level 2 Period
or a Level 3 Period during which the Rated Securities are rated better than or
equal to Baa3 by Moody’s or better than or equal to BBB- by Standard & Poor’s.

“Level 5 Period” means each period other than a Level 1 Period, a Level 2
Period, a Level 3 Period or a Level 4 Period, and shall include each period
during which both Moody’s and Standard & Poor’s shall not have in effect a
rating for the Rated Securities (other than because either such rating agency
shall no longer be in the business of rating corporate debt obligations).

For purposes of the forgoing, (a) if only one of Moody’s and Standard & Poor’s
shall have in effect a rating for the Rated Securities, the Rating Level Period
shall be determined by reference to the available rating and (b) if the Rated
Securities are rated by Moody’s and Standard & Poor’s with ratings that would
otherwise fall within different Rating Level Periods, the applicable Rating
Level Period shall be determined by the rating that results in the higher Rating
Level Period except that if the lower of such ratings would result in a Rating
Level Period that is more than one level below the higher of such Rating Level
Periods, the Rating Level Period shall be determined by reference to the rating
that is one level above the lower of such ratings.

“Reference Banks” means Citibank, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP
Paribas.

“Refund” has the meaning specified in Section 2.14(i).

“Register” has the meaning specified in Section 8.07(d).

 

10



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Replaced Lender” has the meaning specified in Section 8.12(a).

“Replacement Lender” has the meaning specified in Section 8.12(a).

“Reportable Event” has the meaning set forth in Title IV of ERISA.

“Resignation Effective Date” has the meaning specified in Section 7.07(a).

“Retroactive Period” has the meaning specified in Section 2.11(c).

“Sanctions” has the meaning specified in Section 4.01(n)(i).

“Sanctions Law” has the meaning specified in Section 4.01(n)(i).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a solvency certificate substantially in the form
attached hereto as Exhibit D.

“Solvent” means, with respect to the Borrower and its Subsidiaries (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For the
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“Specified Company SEC Documents” means the documents publicly filed or
furnished by the Target with the Securities and Exchange Commission between
July 1, 2011 and October 3, 2014.

“Specified Representations” each of the representations and warranties made by
the Borrower in Sections 4.01(a)(i), 4.01(b)(i) and (ii)(x), 4.01(d), 4.01(g),
4.01(j), 4.01(l) and 4.01(n)(iv).

 

11



--------------------------------------------------------------------------------

“Standard & Poor’s” means Standard & Poor’s Ratings Services, presently a
division of The McGraw-Hill Companies, Inc., and its successors.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.

“Syndication Agent” means J.P. Morgan Securities LLC in its capacity as the
Syndication Agent with respect hereto.

“Target” means CareFusion Corporation, a Delaware corporation.

“Target Guarantee” means a guarantee executed by the Target in substantially the
form of Exhibit F.

“Target Indebtedness” means any existing or hereafter incurred Debt of the
Target.

“Target Material Adverse Effect” means any effect, change, condition, fact,
development, occurrence or event that, individually or in the aggregate with all
other effects, changes, conditions, facts, developments, occurrences or events,
has had or would reasonably be expected to have a material adverse effect on the
business, results of operations or financial condition of the Target and its
Subsidiaries, taken as a whole, excluding any effect, change, condition, fact,
development, occurrence or event resulting from or arising out of (a) changes in
the financial, securities or credit markets or general economic, regulatory or
political conditions in the United States or any foreign jurisdiction, except to
the extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (b) changes or conditions generally affecting the
industries, markets or geographical areas in which the Target operates except to
the extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (c) geopolitical conditions, the outbreak or
escalation of hostilities, civil disobedience, acts of war, sabotage or
terrorism or any escalation or worsening of the foregoing or any natural
disasters (including hurricanes, tornadoes, floods or earthquakes) except to the
extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (d) any failure by the Target and its Subsidiaries
to meet any internal or published projections, forecasts or predictions in
respect of financial or operating performance for any future period (it being
understood that this clause (d) shall not prevent a Party from asserting that
any effect, change, condition, fact, development, occurrence or event that may
have contributed to such failure and that are not otherwise excluded from the
definition of Target Material Adverse Effect may be taken into account in
determining whether there has been a Target Material Adverse Effect),
(e) changes or proposed changes in Law or authoritative interpretation thereof,
except to the extent any such effect, change, condition, fact, development,
occurrence or event has a materially disproportionate effect on the Target and
its Subsidiaries, taken as a whole, relative to other participants in the
industries in which the Target operates, (f) changes in GAAP or authoritative
interpretation thereof, (g) the taking of any specific action expressly

 

12



--------------------------------------------------------------------------------

required or expressly permitted by, or the failure to take any specific action
expressly prohibited by the Acquisition Agreement, (h) any change in the market
price or trading volume of the Target’s securities or in its credit ratings (it
being understood that this clause (h) shall not prevent a Party from asserting
that any effect, change, condition, fact, development, occurrence or event that
may have contributed to such failure and that are not otherwise excluded from
the definition of Target Material Adverse Effect may be taken into account in
determining whether there has been a Target Material Adverse Effect), (i) the
execution, announcement or performance of the Acquisition Agreement or the
transactions contemplated thereby, including the impact thereof on the
relationships, contractual or otherwise, of the Target or any of its
Subsidiaries with employees, labor unions, customers, suppliers or partners, and
(j) any public disclosure by Parent regarding its plans with respect to the
conduct of the Target’s business following Closing and any action or
communication by Parent with respect to or to the Company’s employees. In this
definition (i) each reference to the “Acquisition Agreement” shall mean the
Acquisition Agreement as in effect on October 5, 2014 and (ii) each capitalized
term which is not defined in any other provision of this Agreement shall have
the meaning given to such term in the Acquisition Agreement.

“Taxes” means all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable hereto.

“Transactions” means the consummation of the Acquisition, the financing thereof
(including the making of the Loans) and the other transactions contemplated
hereby and the payment of fees and expenses related thereto.

“Type” has the meaning specified in the definition of Loan.

“Voting Stock” means, at any time, the outstanding Equity Interests of the
Borrower entitled to vote generally in the election of directors of the
Borrower.

“Withholding Agent” means the Borrower and the Administrative Agent.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles (“GAAP”) as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any defined term or covenant to eliminate the effect of
any change in generally accepted accounting principles on the operation of such
defined term or covenant (or if the Administrative Agent notifies the Borrower
that the Majority Lenders wish to amend such defined term or covenant for such
purpose), then the Borrower’s compliance with this Agreement shall be determined
on the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such defined term or
covenant is amended in a manner satisfactory to the Borrower and the Majority
Lenders.

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”,

 

13



--------------------------------------------------------------------------------

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereto.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01. The Commitments. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Loans to the Borrower on the Closing
Date in an aggregate amount not to exceed at any time outstanding the amount set
opposite such Lender’s name on Schedule II attached hereto or, if such Lender
has entered into any Assignment and Acceptance, set forth for such Lender in the
Register, as such amount may be reduced pursuant to Sections 2.04 and 2.06 (such
Lender’s “Commitment”); provided, that if for any reason the full amount of any
Lender’s Commitment is not fully drawn on the Closing Date, the undrawn portion
thereof shall automatically be cancelled upon giving effect to the funding of
the drawn Loans on the Closing Date. Any amount borrowed under this Section 2.01
and subsequently repaid or prepaid may not be reborrowed. Each Lender’s
Commitment shall terminate immediately and without further action (i) on the
Closing Date after giving effect to the funding of such Lender’s Commitment on
the Closing Date or (ii) in accordance with Sections 2.04 and 2.06.

SECTION 2.02. Making the Loans.

(a) Each Loan shall be made on notice, given not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the requested date of the proposed
Loan (in the case of a Borrowing consisting of Eurodollar Rate Loans) or given
not later than 11:00 A.M. (New York City time) on the requested Business Day of
the proposed Loan (in the case of a Loan consisting of Base Rate Loans), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier. Each such notice of Borrowing (a “Notice of
Borrowing”) shall be by telecopier, in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date of such Borrowing, (ii) Type
of Loans comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Loans, initial
Interest Period for each such Loan. Each Lender shall, before 1:00 P.M. (New
York City time) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at its address
referred to in Section 8.02, in same day funds, such Lender’s ratable portion of
such Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Section 3.02, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Loans, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill, on or before the date specified in such Notice

 

14



--------------------------------------------------------------------------------

of Borrowing, the applicable conditions set forth in Section 3.02, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Loan to be made by such Lender
as part of such Borrowing. The Borrower shall pay amounts owing to any Lender
pursuant to this Section 2.02(b) within 30 days after receipt from such Lender
of a certificate setting forth in reasonable detail the calculation of the
amount such Lender is entitled to claim under this Section 2.02(b) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan as part of such Borrowing
for purposes of this Agreement (and such Loan shall be deemed to have been made
by such Lender on the date on which such amount is so repaid to the
Administrative Agent).

(d) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. Certain Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender commitment fees (the “Commitment Fees”) at a rate per
annum equal to 0.15% on such Lender’s daily average undrawn Commitments for the
period commencing on the date of this Agreement and ending on the earlier of
(x) the date of termination of the Commitments and (y) the Closing Date, payable
in arrears on the last Business Day of each March, June, September and December
and on the termination date of all of the Commitments.

(b) Other Fees. The Borrower agrees to pay to the Administrative Agent, the
Arrangers and the Lenders the other applicable fees respectively required to be
paid to them in the amounts and the times as set forth in the Fee Letters.

SECTION 2.04. Voluntary Reduction and Termination of the Commitments and
Prepayments.

(a) The Borrower shall have the right, upon at least three Business Days’ prior
written notice to the Administrative Agent (which notice may be conditional only
upon the occurrence of the consummation of any transaction or any incurrence or
issuance of indebtedness or Equity Interests), to terminate in whole or reduce
ratably in part the unused portions of the respective Commitments of the
Lenders, provided that each partial reduction shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereto. Once
reduced or terminated, the Commitments may not be reinstated.

 

15



--------------------------------------------------------------------------------

(b) Upon notice to the Administrative Agent, (which notice may be conditional
only upon the occurrence of the consummation of any transaction or any
incurrence or issuance of indebtedness or Equity Interests), at least three
Business Days’ prior to any prepayment of Eurodollar Loans or on the day of any
prepayment of Base Rate Loans, in each case stating the proposed date and
aggregate principal amount of the prepayment, the Borrower shall, prepay the
outstanding principal amounts of the Loans made as part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided that (i) each partial
prepayment shall be in an aggregate principal amount not less than $10,000,000
or an integral multiple of $1,000,000 and (ii) in the case of any such
prepayment of a Eurodollar Loan, the Borrower shall pay any additional amounts
required pursuant to Section 8.04(c) on the date of such prepayment.

SECTION 2.05. Repayment of Loans. The Borrower hereby promises to pay to the
Administrative Agent for account of each Lender the entire outstanding principal
amount of such Lender’s Loans, and all Loans shall mature, on the Maturity Date.

SECTION 2.06. Mandatory Termination of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the first
to occur of (i) the consummation of the Acquisition, (ii) the termination of the
Acquisition Agreement in accordance with its terms and (iii) the Commitment
Termination Date.

(b) Any termination of the Commitments pursuant to this Section 2.06 shall be
permanent. The Administrative Agent shall promptly notify each Lender of the
termination of the Commitments pursuant to this Section 2.06.

SECTION 2.07. Interest. The Borrower shall pay interest on the unpaid principal
amount of the Loan made by each Lender, from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:

(a) Base Rate Loans. If such Loan is a Base Rate Loan, a rate per annum equal to
the Base Rate in effect from time to time plus the Applicable Margin for Base
Rate Loans as in effect from time to time, payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the date
such Base Rate Loan shall be Converted or paid in full.

(b) Eurodollar Rate Loans. If such Loan is a Eurodollar Rate Loan, a rate per
annum for each Interest Period for such Loan equal to the sum of the Eurodollar
Rate for such Interest Period plus the Applicable Margin for Eurodollar Rate
Loans as in effect from time to time, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on the day which occurs every three months after the first day of such
Interest Period, and on the date such Eurodollar Rate Loan shall be Continued,
Converted or paid in full.

(c) Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Loan that is not paid when due (whether at stated maturity, by
acceleration or otherwise), and on the unpaid amount of any interest, fee or
other amount payable hereunder that is not paid when due, payable on demand, at
a rate per annum during the period from the due date thereof to the date on
which such amount is paid in full equal to:

 

16



--------------------------------------------------------------------------------

(i) in the case of any amount of principal of such Loan:

(x) in the case of any Base Rate Loan, 2.00% plus the rate which would otherwise
be applicable to such Loan, and

(y) in the case of any Eurodollar Rate Loan, for the balance of the then current
Interest Period, 2.00% plus the rate which would otherwise be applicable to such
Loan for such Interest Period and, thereafter, 2.00% plus the rate then
applicable to Base Rate Loans, and

(ii) in the case of all other amounts, 2.00% plus the rate then applicable to
Base Rate Loans.

SECTION 2.08. Additional Interest on Eurodollar Rate Loans. The Borrower shall
pay to each Lender, so long as such Lender shall be required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or the equivalent), additional interest on the unpaid principal
amount of each Eurodollar Rate Loan of such Lender, from the date of such
Eurodollar Rate Loan until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the Eurodollar Rate for the then-current Interest Period for such Eurodollar
Rate Loan from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period, payable on each date on which interest is
payable on such Eurodollar Rate Loan. Any Lender wishing to require payment of
such additional interest shall so notify the Borrower and the Administrative
Agent and shall furnish to the Borrower at least five Business Days prior to
each date on which interest is payable on the Eurodollar Rate Loans of such
Lender a certificate (which certificate shall be conclusive and binding for all
purposes, absent manifest error) setting forth the basis for such assertion and
the amount to which such Lender is then entitled under this Section (which shall
be consistent with such Lender’s good faith estimate of the level at which the
related reserves are being maintained by it).

SECTION 2.09. Interest Rate Determinations; Changes in Rating Systems.

(a) Each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurodollar Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks (subject to clause
(c) below).

(b) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for the purpose of Section 2.07; provided that the Administrative Agent shall
not disclose to the Borrower the interest rate furnished by any Reference Bank
or the identity of any Reference Bank providing the interest rate (unless the
Borrower treats such information as confidential).

(c) If Reuters Screen LIBOR01 is unavailable and fewer than two Reference Banks
furnish timely information to the Administrative Agent for determining the
Eurodollar Rate for any Interest Period for any Eurodollar Loans,

(i) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Loans for
such Interest Period,

(ii) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan, and

 

17



--------------------------------------------------------------------------------

(iii) the obligation of the Lenders to make or Continue, or to Convert Loans
into, Eurodollar Rate Loans shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(d) If, with respect to any Eurodollar Rate Loans, the Majority Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Loans will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon;

(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan, and

(ii) the obligation of the Lenders to make, Continue or Convert Eurodollar Rate
Loans shall be suspended until the Administrative Agent shall notify the
Borrower and such Lenders that the circumstances causing such suspension no
longer exist.

(e) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.

(f) Upon the occurrence and during the continuance of any Event of Default and
upon notice from the Administrative Agent to the Borrower at the request of the
Majority Lenders, (x) each Eurodollar Rate Loan will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate Loan
and (y) the obligation of the Lenders to make, Continue or Convert Eurodollar
Rate Loans shall be suspended.

(g) If the rating system of either Moody’s or Standard & Poor’s shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Administrative Agent (on behalf
of the Lenders) shall negotiate in good faith to amend the references to
specific ratings in this Agreement to reflect such changed rating system or the
non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall in no event be effective without the
approval of the Majority Lenders).

SECTION 2.10. Voluntary Conversion and Continuation of Loans.

(a) Optional Conversion. The Borrower may on any Business Day, upon notice given
to the Administrative Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.12, Convert all or any portion of the
outstanding Loans of one Type comprising part of the same Borrowing into Loans
of the other Type; provided that (i) any Conversion of Base Rate Loans into
Eurodollar Rate Loans shall be in an amount not less than the minimum amount
specified in Section 2.10(c) and (ii) in the case of any such Conversion of a
Eurodollar Rate Loan into a Base Rate Loan on a day other than the last day of
an Interest Period therefor, the Borrower shall reimburse the Lenders in respect
thereof pursuant to Section 8.04(c). Each such notice of a Conversion shall,
within the restrictions specified above, specify (x) the date of such
Conversion, (y) the Loans to be Converted, and (z) if such Conversion is into
Eurodollar Rate Loans, the duration of the initial Interest Period for each
Loans. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

18



--------------------------------------------------------------------------------

(b) Continuations. The Borrower may, on any Business Day, upon notice given to
the Administrative Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Continuation and subject to
the provisions of Sections 2.09 and 2.12, Continue all or any portion of the
outstanding Eurodollar Rate Loans comprising part of the same Borrowing for one
or more Interest Periods; provided that (i) Eurodollar Rate Loans so Continued
and having the same Interest Period shall be in an amount not less than the
minimum amount specified in Section 2.10(c) and (ii) in the case of any such
Continuation on a day other than the last day of an Interest Period therefor,
the Borrower shall reimburse the Lenders in respect thereof pursuant to
Section 8.04(c). Each such notice of a Continuation shall, within the
restrictions specified above, specify (x) the date of such Continuation, (y) the
Eurodollar Rate Loans to be Continued and (y) the duration of the initial
Interest Period (or Interest Periods) for the Eurodollar Rate Loans subject to
such Continuation. Each notice of Continuation shall be irrevocable and binding
on the Borrower.

(c) Eurodollar Rate Loans. Notwithstanding any other provision of this
Agreement, (i) the Borrower may only select Eurodollar Rate Loans in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) there shall not at any time be more than five Borrowings having
different Interest Periods.

SECTION 2.11. Increased Costs.

(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation, administration,
implementation or application of (to the extent any such introduction or change
occurs after the date hereof) any law, rule, treaty or regulation or (ii) the
compliance with any guideline, rule, directive or request of any central bank or
other governmental authority adopted or made after the date hereof (whether or
not having the force of law), there shall be any increase in the cost (other
than on account of (x) Indemnified Taxes, (y) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (z) Connection Income
Taxes) to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans, the Borrower shall from time to time, within 30 days
after delivery by such Lender to the Borrower (with a copy to the Administrative
Agent) of a certificate as to the amount of (and specifying in reasonable detail
the basis for) such increased cost, pay (subject to Section 2.11(c)) to the
Administrative Agent for the account of such Lender the amount of the increased
costs set forth in such certificate (which certificate shall be conclusive and
binding for all purposes, absent manifest error); provided that, before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

(b) If any Lender determines that compliance with any law, rule, treaty or
regulation enacted or introduced after the date hereof or any guideline, rule,
directive or request of any central bank or other governmental authority adopted
or made (subject to Section 2.11(d) below) after the date hereof (whether or not
having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, within 30
days after delivery by such Lender to the Borrower (with a copy to the
Administrative Agent) of a certificate as to (and specifying in reasonable
detail the basis for) the Additional Amounts (as hereinafter defined) requested
by such Lender, the Borrower shall pay (subject to Section 2.11(c)) to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, the amount specified in such certificate (which
certificate shall be conclusive and binding for all purposes, absent manifest
error). For

 

19



--------------------------------------------------------------------------------

purposes hereof, the “Additional Amounts” that may be requested by any Lender
under this Section 2.11(b) means such amounts as such Lender shall reasonably
determine to be sufficient to compensate such Lender or any corporation
controlling such Lender for any costs that such Lender reasonably determines are
attributable to the maintenance by such Lender (or such corporation) of capital
or liquidity in respect of its commitments to lend hereunder (such compensation
to include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender (or such corporation) to a level below
that which such Lender (or such corporation) could have achieved but for the
enactment or introduction of such law or regulation or the adoption or making of
such guideline or request).

(c) The Borrower shall not be obligated to pay any additional amounts arising
pursuant to clauses (a) and (b) of this Section 2.11 that are attributable to
the Excluded Period with respect to such additional amount; provided, that if an
applicable law, rule, regulation, guideline or request shall be adopted or made
on any date and shall be applicable to the period (a “Retroactive Period”) prior
to the date on which such law, rule, regulation, guideline or request is adopted
or made, the limitation on the Borrower’s obligations to pay such additional
amounts hereunder shall not apply to the additional amounts payable in respect
of such Retroactive Period.

(d) Notwithstanding the foregoing, this Section 2.11 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented; provided
that any claim made by a Lender under this Section 2.11 shall be generally
consistent with such Lender’s treatment of other customers of such Lender that
such Lender considers, in its reasonable discretion, to (i) be similarly
situated to the Borrower and (ii) have generally similar provisions in their
credit agreements with such Lender.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Loans or to fund or maintain
Eurodollar Rate Loans hereunder, then, on notice thereof and demand therefor by
such Lender to the Borrower through the Administrative Agent, (i) the obligation
of the Lenders to make or Continue, or to Convert Loans into, Eurodollar Rate
Loans shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (ii) the Borrower shall upon demand prepay in full all
Eurodollar Rate Loans of all Lenders then outstanding, together with interest
accrued thereon, unless the Borrower, within five Business Days of notice from
the Administrative Agent, Converts all Eurodollar Rate Loans of all the Lenders
then outstanding into Base Rate Loans in accordance with Section 2.10; provided
that, before making any such demand, such Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Loans or to
continue to fund or maintain Eurodollar Rate Loans and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

20



--------------------------------------------------------------------------------

SECTION 2.13. Payments and Computations.

(a) The Borrower shall make each payment hereunder and under the Notes without
set-off or counterclaim not later than 11:00 A.M. (New York City time) on the
day when due in U.S. dollars to the Administrative Agent at its address referred
to in Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or Commitment Fees ratably (other than amounts payable
pursuant to Section 2.08, 2.11, or 2.14 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all other computations of interest and of fees shall be made by the
Administrative Agent, and all computations of interest pursuant to Section 2.08
shall be made by a Lender, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes would be due on a day
other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest or fees, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Rate Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

SECTION 2.14. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been

 

21



--------------------------------------------------------------------------------

made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.14) the relevant Lender or the Administrative Agent
(as applicable) receives an amount equal to the sum it would have received had
no such deduction or withholding been made.

(b) In addition, the Borrower agrees to pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower will indemnify each Lender and the Administrative Agent for the
full amount of Indemnified Taxes (including, without limitation, any Indemnified
Taxes imposed by any jurisdiction on amounts payable under this Section 2.14)
paid by such Lender or the Administrative Agent (as the case may be) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally asserted. Such Lender will use
reasonable efforts to contest such an Indemnified Tax that is, in its opinion,
incorrectly asserted. This indemnification shall be made within 30 days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor, which writing shall be conclusive absent manifest error.

(d) Within 30 days after the date of any payment of Taxes by the Borrower
pursuant to this Section 2.14, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 8.02, the original or a certified
copy of a receipt evidencing payment thereof, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor, which writing shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f) (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax (including backup withholding Tax) under the law of the
jurisdiction in which the Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to any payment hereunder or
under the Notes shall deliver to the Borrower and the Administrative Agent at
any time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation as may be prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent to permit such payments to be made without such withholding Tax or at a
reduced rate.

(ii) Without limiting the generality of the foregoing, any Foreign Lender shall,
to the extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a party
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
eligible to do so), whichever of the following is applicable:

(A) duly completed copies of IRS Form W-8BEN or Form W-8BEN-E (or any successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

 

22



--------------------------------------------------------------------------------

(B) duly completed copies of IRS Form W-8ECI (or any successor form),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit E-1, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments hereunder or under the
Notes are effectively connected with such Foreign Lender’s conduct of a U.S.
trade or business and (y) duly completed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor form),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or a participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN or W-8BEN-E (or any successor form), a certificate in
substantially the form of Exhibit E-2, Exhibit E-3 or Exhibit E-4, as
applicable, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Foreign Lender is a partnership (and
not a participating Lender) and one or more partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender shall provide a
certificate, in substantially the form of Exhibit E-3, on behalf of such
beneficial owner(s) (in lieu of requiring each beneficial owner to provide such
certificate);

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the applicable Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made; and

(F) if a payment made to a Foreign Lender hereunder or under any Note would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (F), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

23



--------------------------------------------------------------------------------

(iii) Each Foreign Lender shall, from time to time after the initial delivery by
such Foreign Lender of the forms described above, whenever a lapse in time or
change in such Lender’s circumstances renders such forms, certificates or other
evidence so delivered obsolete or inaccurate, promptly (A) deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) renewals, amendments or additional or successor
forms, properly completed and duly executed by such Foreign Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish such Foreign Lender’s status or that such Foreign Lender is
entitled to an exemption from or reduction in any applicable withholding Tax or
(B) notify Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence.

(iv) Any Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Person becomes a
party under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the Borrower or the Administrative Agent),
duly executed and properly completed copies of IRS Form W-9 certifying that it
is not subject to U.S. federal backup withholding.

(g) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.14(f) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (f)(ii) above), such Lender
shall not be entitled to indemnification under Section 2.14(a) with respect to
Taxes imposed by the United States resulting from failure to provide such form.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(i) If a Lender or the Administrative Agent (as the case may be) shall become
aware that it is entitled to claim a Refund (as hereinafter defined) from a
taxing authority, such Lender or the Administrative Agent shall promptly notify
the Borrower of the availability of such Refund and shall, within 30 days after
receipt of a written request by the Borrower, make a claim to such taxing
authority for such Refund at the Borrower’s expense if, in the judgment of such
Lender or the Administrative Agent (as the case may be), the making such claim
will not be otherwise disadvantageous to it; provided that nothing in this
Section 2.14(i) shall require any Lender or the Administrative Agent to
institute any administrative, judicial or other proceeding (other than the
filing of a claim for any such Refund) to obtain any such Refund. If a Lender or
the Administrative Agent (as the case may be) receives a Refund from a taxing
authority, it shall promptly pay to the Borrower the amount so received (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.14 with respect to the Indemnified Taxes
giving rise to such Refund), net of all reasonable out-of-pocket expenses
(including the net amount of taxes, if any, imposed on such Lender or the
Administrative Agent with respect to such Refund) of such Lender or
Administrative Agent, and without interest (other than interest paid by the
relevant taxing authority with respect to such Refund); provided, however, that
the Borrower, upon the request of such Lender or the Administrative Agent, shall
repay the amount paid over to the Borrower (plus penalties, interest and other
charges imposed by the relevant taxing authority) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such Refund to such taxing authority. Nothing contained in
this Section 2.14 shall require any Lender or the Administrative Agent to make
available any of its tax returns (or any other information that it deems to be
confidential or proprietary). For purposes of this Section 2.14(i), a “Refund”
means a refund of Indemnified Taxes actually realized in cash for which a Lender
or the Administrative Agent, as the case may be, has been indemnified by the
Borrower (or with respect to which the Borrower has paid additional amounts)
pursuant to this Section 2.14.

 

24



--------------------------------------------------------------------------------

SECTION 2.15. Sharing of Payments, Etc.

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Loans made
by it in excess of its ratable share of payments on account of the Loans
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them, provided, however, that (a) if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower (as to which the provisions
of this paragraph shall apply). The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.16. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender, to the extent permitted by
applicable law:

(a) commitment fees shall cease to accrue on the unfunded Commitment of such
Defaulting Lender pursuant to Section 2.03(a); and

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 8.01); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender affected thereby.

In the event that the Administrative Agent and the Borrower each agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
shall, to the extent applicable, purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its pro rata share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

25



--------------------------------------------------------------------------------

SECTION 2.17. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Loans. The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Administrative Agent)
to the effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Loans
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to such Lender or its registered assigns
in a principal amount up to the Commitment of such Lender.

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Administrative Agent
from the Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01. Conditions Precedent to Effective Date. The Lenders’ Commitments
shall not become effective hereunder unless all of the following conditions
precedent have been satisfied (or waived in accordance with Section 8.01) on or
prior to the Commitment Termination Date:

(a) The Administrative Agent shall have received (i) a counterpart of this
Agreement signed on behalf of each party hereto or (ii) written evidence (which
may include electronic transmission of a signed signature page of this
Agreement) that each party hereto has signed a counterpart of this Agreement.

(b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving, and authorizing the execution, delivery and performance of,
this Agreement, the Notes and of all documents evidencing other necessary
corporate actions and governmental approvals, if any, with respect to this
Agreement and the Notes.

 

26



--------------------------------------------------------------------------------

(c) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the Borrower’s certificate of incorporation and by-laws and
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes.

(d) A certificate from the Secretary of State of New Jersey dated as of a date
reasonably close to the date of such effectiveness as to the good standing of
and charter documents filed by the Borrower.

(e) All costs, fees, expenses (including, without limitation, legal fees and
expenses) to the extent invoiced at least two Business Days prior to the
Effective Date and the fees contemplated by the Fee Letters payable to the
Arrangers, the Administrative Agent or the Lenders shall have been paid on or
prior to the Effective Date, in each case, to the extent required by the Fee
Letters or this Agreement to be paid on or prior to the Effective Date.

Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders as to the Effective Date, and such notice shall be
conclusive and binding.

SECTION 3.02. Conditions Precedent to the Closing Date. The Lenders’ obligations
to make Loans shall be subject to all of the following conditions precedent
having been satisfied (or waived in accordance with Section 8.01) on or prior to
the Commitment Termination Date:

(a) The Effective Date shall have occurred.

(b) The Acquisition shall have been (or, substantially contemporaneously with
the Borrowing, will be) consummated pursuant to the Acquisition Agreement
without giving effect to any modifications, consents, amendments or waivers
thereto agreed to by the Borrower or Merger Sub that in each case are materially
adverse to the interests of the Lenders or the Arrangers, unless the Arrangers
shall have provided their written consent thereto (it being understood that any
change in the purchase consideration of less than 10% in respect of the
Acquisition will be deemed not to be materially adverse to the Lenders and the
Arrangers).

(c) Except (i) as disclosed in any Specified Company SEC Document; provided,
that (x) any information contained in any part of any Specified Company SEC
Document shall only be deemed to be an exception for the purposes hereof if the
relevance of such item as an exception is reasonably apparent on its face and
(y) in no event shall any risk factor disclosure under the heading “Risk
Factors” or disclosure set forth in any “forward looking statements” disclaimer
or other general statements to the extent they are predictive or forward looking
in nature that are included in any part of any Specified Company SEC Document be
deemed to be an exception to, or, as applicable, disclosure for purposes of,
this paragraph or (ii) as set forth in the Company Disclosure Letter (as defined
in the Acquisition Agreement as of October 5, 2014 and provided to Goldman Sachs
Bank USA on such date), since June 30, 2014, there shall not have been any
effect, change, condition, fact, development, occurrence or event that has had,
or would reasonably be expected to have, individually or in the aggregate, a
Target Material Adverse Effect.

(d) The Administrative Agent shall have received (i) audited financial
statements of each of the Borrower and the Acquired Business for each of their
respective three most recent fiscal years ended at least 60 days prior to the
Closing Date; (ii) unaudited financial statements of each of the Borrower and
the Acquired Business for any quarterly (other than the fourth fiscal quarter)
interim period or periods ended after the date of their respective most recently
audited financial statements (and corresponding periods of any prior year), and
more than 40 calendar days prior to the Closing Date and (iii) customary pro
forma financial statements, in each case meeting the requirements of Regulations
S-X

 

27



--------------------------------------------------------------------------------

under the Securities Act but in each case only to the extent the Borrower will
be required to file such financial statements pursuant to Item 9.01(a) of Form
8-K and Rule 3-05 and Article 11, as applicable, of Regulation S-X. It is
understood and agreed that the Borrower’s or the Acquired Business’s public
filing with the Securities and Exchange Commission of any required audited
financial statements on Form 10-K or required unaudited financial statements on
Form 10-Q, in each case, will satisfy the requirements under clauses (i) or
(ii) as applicable, of this clause (d).

(e) The Administrative Agent shall have received at least 3 Business Days prior
to the Closing Date all documentation and other information regarding the
Borrower and the Target (if the Target Guarantee is required to be entered into
pursuant to Section 5.01(i)), required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act to the extent reasonably requested at least 10
Business Days prior to the Closing Date.

(f) The Administrative Agent shall have received a favorable opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, as special counsel to the Borrower, in form and
substance reasonably acceptable to the Administrative Agent.

(g) At the time of and upon giving effect to the Borrowing on the Closing Date,
(i) the Acquisition Representations and the Specified Representations shall be
true and correct, in all material respects (except to the extent already
qualified by materiality or material adverse effect, in all respects) and
(ii) there shall not exist any Default or Event of Default, in each case,
pursuant to Sections 6.01(a), 6.01(c) (to the extent arising from a breach of
Sections 5.01(a)(i), 5.01(h), 5.02(a) or 5.02(b)), 6.01(d) (solely with respect
to any Debt of the Borrower or any of its Subsidiaries which is outstanding in a
principal amount in excess of $200,000,000 in the aggregate) or 6.01(e).

(h) All costs, fees, expenses (including, without limitation, legal fees and
expenses) to the extent invoiced at least two Business Days prior to the Closing
Date and the fees contemplated by the Fee Letters payable to the Arrangers, the
Administrative Agent or the Lenders shall have been paid on or prior to the
Closing Date, in each case, to the extent required by the Fee Letters or this
Agreement to be paid on or prior to the Closing Date.

(i) The Administrative Agent shall have received (in each case dated as of the
Closing Date) (i) an officer’s certificate from the Borrower that there has been
no change to the matters previously certified pursuant to Sections 3.01(b),
(c) and (d) (or otherwise providing updates to such certifications) and that the
condition precedent contained in Section 3.02(b) has been satisfied as of the
Closing Date, and (ii) a Solvency Certificate from the chief financial officer
of the Borrower substantially in the form of Exhibit D hereto.

(j) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02(a).

SECTION 3.03. Determinations under Section 3.01 and 3.02. For the purposes of
determining whether the conditions precedent specified in Sections 3.01 and 3.02
have been satisfied, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with each document or other matter required thereunder
to be consented to, approved by, acceptable to or satisfactory to the Lenders,
unless the Administrative Agent shall have received notice from such Lender
prior to the Effective Date or the Closing Date, as applicable, specifying its
objection thereto.

 

28



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants, as of the Effective Date (other than with respect to
paragraph (l)) and as of the Closing Date, as follows:

(a) The Borrower (i) is a corporation duly organized and validly existing under
the laws of the State of New Jersey and (ii) is duly qualified and in good
standing under the laws of New Jersey and each of the respective states in which
its principal operating facilities are located, except, with respect to this
clause (ii) only, in states where the failure to be so qualified or in good
standing would not reasonably be expected to result in a Material Adverse
Effect.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes (i) are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and (ii) do not contravene (x) the
Borrower’s charter or by-laws or (y) law or any material contractual restriction
binding on the Borrower or, to the knowledge of the Borrower, any other
contractual restriction binding on the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement or the
Notes.

(d) This Agreement and the Notes (when delivered hereunder) have been duly
executed and delivered and constitute the legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

(e) (i) The consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as at September 30, 2013, and the related statements of income and
cash flows of the Borrower and its Consolidated Subsidiaries for the fiscal year
then ended, copies of which have been furnished to the Administrative Agent,
fairly present the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as at such date and the consolidated results of the
operations of the Borrower and its Consolidated Subsidiaries for the fiscal year
ended on such date, all in accordance with generally accepted accounting
principles consistently applied.

(ii) The unaudited consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as of June 30, 2014 and the related unaudited
consolidated statements of income and cash flows for the six months then ended
and set forth in the Borrower’s Report on Form 10-Q for the quarter ended
June 30, 2014, copies of which have been furnished to the Administrative Agent,
fairly present, in conformity which generally accepted accounting principles
applied on a basis consistent with the financial statements referred to in
clause (i) of this paragraph (e), the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such nine month period
(subject to normal year-end adjustments).

(iii) Since September 30, 2013, there has been no material adverse change in the
business, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries, taken as a whole, as shown on the consolidated
balance sheet as of such date and the related consolidated statement of net
income for the fiscal year then ended.

 

29



--------------------------------------------------------------------------------

(f) There is no pending (or, to the Borrower’s knowledge, threatened) action or
proceeding against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator, in which there is likely to be an adverse
decision that (i) would have a material adverse effect on the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, except as disclosed in filings made by the
Borrower with the Securities and Exchange Commission on or before October 5,
2014, or (ii) purports to affect the legality, validity, binding effect or
enforceability of this Agreement or any Note.

(g) No proceeds of any Loan will be used directly or indirectly for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System).

(h) The Borrower and its Subsidiaries have filed (or have obtained extensions of
the time by which they are required to file) all United States Federal income
tax returns and all other material tax returns required to be filed by them and
have paid all taxes shown due on the returns so filed as well as all other
material taxes, assessments and governmental charges which have become due,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided and except for filings or payments the
failure of which to make would not (individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect.

(i) Each Plan, and, to the knowledge of the Borrower, each Multiemployer Plan,
is in compliance in all material respects with, and has been administered in all
material respects in compliance with, the applicable provisions of ERISA, the
Code and any other Federal or State law. Without limiting the foregoing, neither
the Borrower nor any of its Subsidiaries has incurred any liability, other than
premiums payable in the ordinary course of business, to the PBGC established
under ERISA in connection with any Plan or Multiemployer Plan.

(j) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(k) No statement, information, report, representation, or warranty made by the
Borrower in this Agreement or furnished to the Administrative Agent or any
Lender by or on behalf of the Borrower in connection with this Agreement or
contained in any filing made by the Borrower with the Securities and Exchange
Commission (taken as a whole with all other information, including amendments
and supplements then filed with the Securities and Exchange Commission) contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(l) The Borrower and its Subsidiaries are, as of the Closing Date, after giving
effect to the Acquisition and the making of the Loans and application of the
proceeds thereof, on a consolidated basis, Solvent.

(m) Each of the Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any real estate asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such real estate asset or the operations of the
Borrower or any of its Subsidiaries), except such non-compliance that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

(n) (i) None of the Borrower or any of its Subsidiaries or any of their
respective directors, officers or, to the knowledge of the Borrower, employees,
agents, advisors or Affiliates is the subject of any sanctions or economic
embargoes administered or enforced by the United States, the United Kingdom, the
United Nations, the European Union, the respective institutions or agencies of
any of the foregoing, or any other applicable sanctions authority (collectively,
“Sanctions”, and the associated laws, rules, regulations and orders,
collectively, “Sanctions Law”).

(ii) None of the Borrower or any of its Subsidiaries or their respective
directors, officers or employees or, to the knowledge of the Borrower, agents,
advisors or Affiliates acting for or on behalf of the Borrower or its
Subsidiaries has engaged in any activity or conduct which would constitute a
material violation of (x) any Sanctions Laws, (y) the United States Foreign
Corrupt Practices Act of 1977, as amended, or any other applicable anti-bribery
or anti-corruption laws, rules, regulations or orders (collectively,
“Anti-Corruption Laws”) or (z) the USA PATRIOT Act or any other applicable
terrorism or money laundering laws, rules, regulations or orders (collectively,
“Anti-Money Laundering Laws”).

(iii) Each of the Borrower and its Subsidiaries and Affiliates has instituted
and maintained policies, procedures and a system of internal controls designed
to promote and achieve compliance with all Sanctions Laws, Anti-Corruption Laws,
and Anti-Money Laundering Laws.

(iv) No part of the proceeds of the Loans will be used, directly or indirectly,
(x) for the purpose of financing any activities or business of or with any
Person that at such time is the subject of any Sanctions, with or in any country
or territory to the extent that such country or territory is the subject of any
Sanctions, or in any other manner that reasonably would be expected to result in
the Borrower or any Lender being in breach of any Sanctions Laws, (y) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law, or (z) in any way
that would violate the USA PATRIOT Act or any Anti-Money Laundering Laws.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Loan or Note shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower covenants
and agrees that, unless the Majority Lenders shall otherwise consent in writing:

(a) Corporate Existence, Compliance with Laws, Etc. The Borrower will
(i) maintain its corporate existence and (ii) comply, and cause each Subsidiary
to comply, with all applicable laws, statutes, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
applicable Environmental Laws, except for any non-compliance which would not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

(b) Taxes, Charges, Etc. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, all
taxes, assessments and other governmental charges imposed upon it or any of its
Subsidiaries and its and their properties, or any part thereof or upon the
income or profits therefrom, as well as all claims for labor, materials or
supplies which if unpaid might by law become a Lien or charge upon any property
of the Borrower or any such Subsidiary, except such items as are being in good
faith appropriately contested by the Borrower or any of its Subsidiaries and as
to which appropriate reserves are being maintained and except for such items the
non-payment of which would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

(c) Performance of Material Obligations. The Borrower will, and will cause each
of its Subsidiaries to, perform and observe each contractual, legal and other
obligation binding upon the Borrower or such Subsidiary, as the case may be,
except where the failure to do so would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.

(d) Books and Records; Inspection. The Borrower will, and will cause each of its
Subsidiaries to, keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP and to permit representatives of
any Lender or the Administrative Agent, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect any of
its properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by such Lender or the Administrative Agent
(as the case may be).

(e) Property. The Borrower will maintain, preserve and keep its own and will
cause its Subsidiaries to keep their principal plants and properties and every
part thereof in good repair, working order and condition and from time to time
make all needful and proper repairs, renewals, replacements, additions,
betterments and improvements thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except in each case when the failure to
do so would not (either individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect.

(f) Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain insurance with financially sound and reputable insurance companies, and
with respect to property and risks of a character usually maintained by
corporations engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such corporations.

(g) Reporting Requirements. The Borrower will furnish to the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and consolidated statements of income and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of the Borrower;

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower and its Consolidated Subsidiaries, containing consolidated financial
statements for such year certified in a manner acceptable to the Securities and
Exchange Commission by Ernst & Young, L.L.P. or other independent public
accountants acceptable to the Majority Lenders including a report and opinion of
such accountants prepared in accordance with the standards of the Public Company
Accounting Oversight Board and not subject to any going concern or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default and each Event of Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Default or Event of Default and the action which the
Borrower has taken and proposes to take with respect thereto;

 

32



--------------------------------------------------------------------------------

(iv) promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to its security holders generally, and copies of all reports
and registration statements which the Borrower or any Subsidiary of the Borrower
files with the Securities and Exchange Commission or any national securities
exchange;

(v) such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request; and

(vi) together with the financial statements delivered pursuant to clauses
(i) and (ii) above, a certificate of the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth calculations
demonstrating compliance with the covenants set forth in Section 5.02(e).

Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(g) shall be
deemed to have been delivered on the date on which it posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.bd.com or when such reports, or reports containing such financial statements
are posted on the Securities and Exchange Commission’s website at www.sec.gov;
provided that it shall deliver paper copies of the reports and financial
statements referred to in paragraphs (i), (ii) and (iv) of this Section 5.01(g)
to the Administrative Agent or any Lender who requests it to deliver such paper
copies until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender; provided further that in every instance it
shall provide paper copies of the certificate required by subsection (vi) to the
Administrative Agent and each of the Lenders until such time as the
Administrative Agent shall provide it written notice otherwise.

(h) Use of Proceeds. The Borrower will use the proceeds of the Loans to finance
the Transactions and to pay fees and expenses in connection therewith; provided
that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds.

(i) Target Guarantee. In the event that the Borrower at any time provides a
guarantee of any Target Indebtedness, the Borrower shall within ten days of
having entered in such guarantee (or such longer period as the Administrative
Agent may approve) cause the Target to execute and deliver to the Administrative
Agent a Target Guarantee (and in connection therewith, provide to the
Administrative Agent such documents with respect to the Target corresponding to
those set forth in Section 3.01(b), (c) and (d)). The Target Guarantee shall be
automatically released at such time as both (x) the Borrower shall no longer
guarantee the Target Indebtedness and (y) the Target does not guarantee any
other Debt of the Borrower.

SECTION 5.02. Negative Covenants. So long as any Loan or Note shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower covenants
and agrees that, without the written consent of the Majority Lenders:

(a) Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, at any time create, assume or suffer to exist any Lien upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, in each
case to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens existing on assets of any Person at the time such Person becomes a
Subsidiary of the Borrower and not created in contemplation of such event;

 

33



--------------------------------------------------------------------------------

(ii) Liens on assets securing Debt of the Borrower or any Subsidiary of the
Borrower incurred or assumed for the purpose of financing all or any part of the
cost of acquiring such assets, provided that such Lien attaches to such assets
concurrently with or within 90 days after the acquisition thereof;

(iii) Liens on assets of any Person existing at the time such Person is merged
or consolidated with or into the Borrower or a Subsidiary of the Borrower and
not created in contemplation of such event;

(iv) Liens existing on assets prior to the acquisition thereof by the Borrower
or a Subsidiary of the Borrower and not created in contemplation of such
acquisition;

(v) Liens arising out of the refinancing, extension, renewal or refunding of any
Debt of the Borrower or any Subsidiary of the Borrower secured by any Lien
permitted by any of the foregoing clauses of this Section 5.02(a), provided that
such Debt is not increased and is not secured by any additional assets; and

(vi) additional Liens created after the date hereof, provided that the aggregate
principal amount of Debt secured thereby and incurred on and after the date
hereof shall not exceed $50,000,000 in the aggregate at any one time
outstanding.

(b) Mergers, Etc. The Borrower will not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Borrower and its Subsidiaries (taken as a
whole) to any Person, except that the Borrower may merge or consolidate with or
into any other Person so long as (x) immediately after giving effect to such
transaction, no Default or Event of Default would exist and (y) the Borrower is
the surviving corporation.

(c) Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, make any investment in an Affiliate, transfer, sell,
lease, assign or otherwise dispose of any property to an Affiliate, merge into
or consolidate with or purchase or acquire property from an Affiliate or enter
into any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:

(i) any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity;

(ii) the Borrower and its Subsidiaries may enter into transactions with
Affiliates if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Borrower and its Subsidiaries as the
monetary or business consideration that would obtain in a comparable transaction
with a Person not an Affiliate; and

(iii) the foregoing provisions of this Section 5.02(c) shall not prohibit
(x) the Borrower or any Subsidiary from declaring or paying any lawful dividend
or other payment ratably in respect to all of its capital stock of the relevant
class or (y) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliates.

 

34



--------------------------------------------------------------------------------

(d) Change in Nature of Business. The Borrower will not make any material change
in the nature of the business of the Borrower and its Subsidiaries taken as a
whole as carried on at the date hereof.

(e) Financial Covenants. The Borrower will not permit (i) the Interest Coverage
Ratio as of the last day of any fiscal quarter of the Borrower to be less than
5.00:1.00 or (ii) the Leverage Ratio as of the last day of any fiscal quarter of
the Borrower following the Closing Date to be greater than 4.75:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Loan or any fee or other amount payable hereunder or under the Notes when due
and such failure remains unremedied for three Business Days; or

(b) Any representation or warranty made by the Borrower herein or by the Target
in the Target Guarantee (if any) or by the Borrower (or any of its officers) in
connection with this Agreement shall prove to have been incorrect in any
material respect when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(g)(iii) or 5.02; or (ii) the Borrower shall
fail to perform or observe any other term or covenant of this Agreement on its
part to be performed or observed, and such failure remains unremedied for 30
days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

(d) (i) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any other Debt of the Borrower or such Subsidiary
which is outstanding in a principal amount of at least $25,000,000 in the
aggregate when the same becomes due and payable (whether at scheduled maturity,
by required prepayment, acceleration, demand or otherwise), and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; or (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is (x) to accelerate the maturity of such Debt or (y) in the case of
Debt of the Borrower or any of its Subsidiaries which is outstanding in a
principal amount of at least $200,000,000 in the aggregate, to permit the
holders (or the agent or other representative of such holders) to accelerate the
maturity of such Debt, or (iii) any such Debt described in clause (i) shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or

(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law

 

35



--------------------------------------------------------------------------------

relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against the
Borrower or any of its Subsidiaries, such proceeding shall remain undismissed or
unstayed for a period of 60 days; or the Borrower or any of its Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $25,000,000
shall be rendered against the Borrower or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and such proceedings shall not have been stayed or (ii) there
shall be any period of 30 consecutive days during which such judgment or order
shall remain unpaid and a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect; or

(g) A Change in Control shall occur; or

(h) The Borrower shall incur or in the reasonable opinion of the Majority
Lenders shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan or PBGC (or any combination of the foregoing) that, in the
determination of the Majority Lenders, would (either individually or in the
aggregate) materially adversely affect the business, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries (taken
as a whole); or

(i) (i) At any time after its execution and delivery, any material provision of
this Agreement or any other Loan Document ceases to be in full force and effect
against the Borrower or Target (if applicable) (other than as expressly
permitted hereunder or by reason of the satisfaction in full of the obligations
hereunder in accordance with the terms hereof or, in the case of the Target
Guarantee, by reason of a release thereof in accordance with Section 5.01(i)) or
shall be declared null and void or (ii) the Borrower or the Target (as
applicable) shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability under any Loan
Document to which it is a party;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower, at
any time prior to the Closing Date during which an Event of Default pursuant to
Section 6.01(a) has occurred and is continuing, declare the Commitments to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, at any time following the Closing Date during which any Event of
Default has occurred and is continuing, declare the Loans, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the Loans, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, (A) the Commitments of each Lender shall automatically be terminated and
(B) the Loans, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.

 

36



--------------------------------------------------------------------------------

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Authorization and Authority. Each of the Lenders hereby
irrevocably appoints the Administrative Agent to act on its behalf as the
administrative agent hereunder and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article VII are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefore to the
Lenders.

SECTION 7.03. Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to the Loan Documents or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 8.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by the Borrower or a Lender.

 

37



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with the Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of the Loan Documents or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 7.05. Indemnification. The Lenders severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Loans then owed to them (or
if no Loans are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, the Loan Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.

SECTION 7.06. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

 

38



--------------------------------------------------------------------------------

SECTION 7.07. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Majority Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Majority Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation or removal hereunder, the provisions
of this Article and Section 7.05 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.

SECTION 7.09. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Arrangers, the Syndication Agent nor any agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Administrative Agent or a Lender.

SECTION 7.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

39



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and Loans of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04, 2.11, 2.15, 7.05 and 8.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and Loans of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.11, 2.15, 7.05 and 8.04.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, if applicable, nor consent to any
departure by the Borrower (or, in the case of the Target Guarantee, the Target)
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by each Lender directly and adversely affected thereby do any
of the following: (a) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans, or the number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder,
(b) amend this Section 8.01, (c) increase the Commitments of such Lender (it
being understood that amendments or waivers of conditions precedent,
representations, covenants, Defaults or Events of Default shall not constitute
an increase in the Commitment of any Lender) or subject such Lender to any
additional obligations, (d) reduce the principal of, or rate of interest on, the
Loans or any fees or other amounts payable hereunder, (e) postpone the
Commitment Termination Date, the Maturity Date or any date fixed for any payment
of principal of, or interest on, the Loans or any fees or other amounts payable
hereunder, (f) amend the pro rata provisions of Section 2.04 or Section 2.15 or
(g) release the Target from its obligations under the Target Guarantee (if any,
other than in accordance with Section 5.01(i)); provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note.

SECTION 8.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

 

40



--------------------------------------------------------------------------------

(i) if to the Borrower, to Becton, Dickinson and Company at, 1 Becton Drive,
Franklin Lakes, New Jersey 07417-1880, Attention of Christopher Reidy – CFO and
Executive VP of Administration (Facsimile No. (201) 847-5361; Telephone No.
(201) 847-6347);

(ii) if to the Administrative Agent, to Goldman Sachs Bank USA at 200 West
Street, New York, New York, 10282-2198, Attention of SBD Operations (Facsimile
No. (212) 428-9270; Email gs-sbdagency-borrowernotices@gs.com; or

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b); provided that materials required to be delivered pursuant to
Section 5.01(g)(i), (ii) or (iv) may be delivered to the Administrative Agent as
specified in Section 5.01. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mails or telecopied,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II or VII shall not be effective until received by the
Administrative Agent.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that, the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that, approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

41



--------------------------------------------------------------------------------

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to this Agreement or the transactions contemplated
herein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 8.04. Costs, Expenses and Indemnification.

(a) The Borrower agrees to pay and reimburse within 30 days after demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities under the Loan
Documents. The Borrower further agrees to pay on demand all costs and expenses,
if any (including, without limitation, reasonable counsel fees and expenses of
the Administrative Agent and each of the Lenders), incurred by the
Administrative Agent or any Lender in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of the Loan Documents and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 8.04(a).

(b) The Borrower hereby indemnifies the Administrative Agent, the Syndication
Agent, each Arranger, each Lender and each of respective their Affiliates and
their respective officers, directors, employees, agents, advisors and
representatives (each, an “Indemnified Party”) from and against any and all
costs, claims, damages, losses, liabilities and expenses (including, without
limitation, fees and disbursements of counsel subject to the proviso below),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or relating
to any investigation, litigation or proceeding or the preparation of any defense
with respect thereto arising out of or in connection with or relating to the
Loan Documents or the Transactions or any use made or proposed to be made with
the proceeds of the Loans, whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of its shareholders or creditors, an
Indemnified Party or any other Person, or an Indemnified Party is otherwise a
party thereto, and whether or not any of the conditions precedent set forth in
Article III are satisfied or the other transactions contemplated by the Loan
Documents are consummated, except to the extent such cost, claim, damage, loss,
liability or expense is found by a final, nonappealable judgment of a court of
competent jurisdiction to have resulted from (x) the gross negligence, bad faith
or willful misconduct of such Indemnified Party, or material

 

42



--------------------------------------------------------------------------------

breach of any Loan Document by such Indemnified Party or (y) disputes among such
Indemnified Parties other than any claims against the Administrative Agent in
its capacity or in fulfilling its role as agent with respect to this Agreement
and other than any claims arising out of any act or omission on the part of the
Borrower or its Affiliates; provided that, any legal expenses shall be limited
to one counsel for all Indemnified Parties taken as a whole and if reasonably
necessary, a single local counsel for all Indemnified Parties taken as a whole
in each relevant jurisdiction (which may be a single local counsel acting in
multiple jurisdictions) and, solely in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
each group of affected Indemnified Parties similarly situated taken as a whole.

The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to the Loan Documents or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Loans or any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby,
except to the extent direct damages (as opposed to special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct; provided that
nothing in this paragraph shall be deemed to constitute a waiver of any claim
the Borrower may have, or to exculpate any Person from any liability that such
Person may have to the Borrower, for breach by such Person of its obligations
under this Agreement. In no event shall any Indemnified Party have any liability
to the Borrower or any other Person for any indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) in connection with or relating to the Loan Documents or the
transactions contemplated hereby.

(c) If any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Loan is made other than on the last day of an Interest Period
for such Loan, as a result of acceleration of the maturity of the Notes pursuant
to Section 6.01 or for any other reason (other than a payment or Conversion
pursuant to Section 2.12), the Borrower shall pay (subject to the last sentence
of this Section 8.04(c)) to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment,
Continuation or Conversion, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Loan. The Borrower shall pay amounts owing to any Lender
pursuant to this Section 8.04(c) within 30 days after receipt from such Lender
of a certificate setting forth in reasonable detail the calculation of the
amount such Lender is entitled to claim under this Section 8.04(c) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Loans and Notes due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower (all such deposits and other
indebtedness being herein called “Obligations”) against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement and
any Note held by such Lender, whether or not such Lender shall have made any
demand under this Agreement or

 

43



--------------------------------------------------------------------------------

such Note and although the Obligations may be unmatured. Each Lender agrees
promptly to notify each of the Administrative Agent and the Borrower after any
such set-off and application made by such Lender or such Affiliate, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender and its Affiliate under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Lender or such Affiliate may
have.

SECTION 8.06. Binding Effect. This Agreement shall become effective when the
Effective Date shall have occurred, and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, each Arranger
and each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of all of the Lenders.

SECTION 8.07. Assignments, Designations and Participations.

(a) Each Lender may, with notice to and the consent of the Administrative Agent
and, so long as no Event of Default under Sections 6.01(a) or (e) has occurred
and is continuing, the Borrower, such consents not to be unreasonably withheld
or delayed (but not otherwise), assign to one or more banks or other entities
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Loans owing to it
and any Note or Notes held by it); provided, however, that (i) no such consent
by the Borrower or the Administrative Agent shall be required in the case of any
assignment (x) to a Lender, or (y) following the Closing Date, to an Affiliate
of a Lender or a Related Fund of a Lender, (ii) each such assignment shall be of
a constant, and not a varying, percentage of all rights and obligations of the
assigning Lender under this Agreement, (iii) except in the case of an assignment
of all of a Lender’s rights and obligations under this Agreement to a Lender, to
an Affiliate of a Lender or a Related Fund of a Lender, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $2,500,000 and shall
be an integral multiple of $500,000 unless the Borrower and the Administrative
Agent otherwise agree, (iv) each such assignment shall be to an Eligible
Assignee, (v) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes of the assigning
Lender subject to such assignment, (vi) the parties to each such assignment
(other than the Borrower) shall deliver to the Administrative Agent a processing
and recordation fee of $3,500, and (vii) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received by hand or by overnight courier, at the notice address specified by the
Borrower in Section 8.02, a written request for such consent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto); provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

44



--------------------------------------------------------------------------------

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes of the assigning Lender subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
(and the Borrower and the Administrative Agent shall have consented to the
relevant assignment to the extent required pursuant to Section 8.07(a)) and is
in substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower. Within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Note or Notes (X) a new Note to such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained a Commitment hereunder, a new Note to the
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes. All such Notes
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A hereto.

(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of each of
the Lenders and the Commitment of, and principal amount of (and stated interest
on) the Loans owing to each such Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for the
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. The Borrower hereby designates the Administrative Agent
to serve as the Borrower’s non-fiduciary agent solely for purposes of
maintaining the Register pursuant to this Section 8.07(d).

(e) Each Lender may, without notice to or consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its

 

45



--------------------------------------------------------------------------------

Commitment, the Loans owing to it and the Note or Notes held by it); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Loan or Note for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) no participant under any such
participation agreement shall have any right to approve any amendment or waiver
of any provision of this Agreement or any Note, or to consent to any departure
by the Borrower therefrom, except to the extent that any such amendment, waiver
or consent would (x) reduce the principal of, or interest on, the Loan or Notes
or any fee or other amounts payable hereunder, in each case to the extent the
same are subject to such participation, or (y) postpone any date fixed for the
payment of principal of, or interest on, the Loan or Notes or any fees or other
amounts payable hereunder, in each case to the extent the same are subject to
such participation. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the Commitment
of, and principal amount of (and stated interest on) each participant’s interest
in the Loans owing to it (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of the participation in question for all purposes of this Agreement,
notwithstanding notice to the contrary.

(f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower or
any of its Subsidiaries furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee, designee or
participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower or any such Subsidiary received by it from such Lender on the terms set
forth in Section 8.13.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Loans owing to it and
the Notes held by it), including, in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or any central bank having jurisdiction over such Lender.

(h) All amounts payable by the Company to any Lender under Sections 2.08, 2.11,
2.14 and 8.04(c) in respect of Loans held by such Lender, and such Lender’s
Commitment, shall be determined as if such Lender had not sold or agreed to sell
any participations in such Loans or Commitment and as if such Lender were
funding each of such Loans and Commitments in the same way that it is funding
the portion of such Loans and Commitment in which no participations have been
sold. No assignee or other transferee of any Lender’s rights shall be entitled
to receive any greater payment under Section 2.11 than such Lender would have
been entitled to receive with respect to the rights transferred, unless such
transfer is made (i) with the Borrower’s prior written consent, (ii) by reason
of the provisions of said Section 2.11 requiring such Lender to designate a
different Applicable Lending Office as provided in said Section 2.11 or (iii) at
a time when the circumstances giving rise to such greater payment did not exist.

(i) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to

 

46



--------------------------------------------------------------------------------

the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

SECTION 8.08. Governing Law; Submission to Jurisdiction. (a) Governing Law. This
Agreement and the Notes and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any Note (except, as to any Note, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York
; provided that, the laws of the State of Delaware will govern (i) whether a
Target Material Adverse Effect has occurred, (ii) compliance with any
Acquisition Representations and (iii) whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement.

(b) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party, or any Related Party of a party hereto in
any way relating to this Agreement or any Note or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any Note in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 8.09. Severability. In case any provision in this Agreement or in any
Note shall be held to be invalid, illegal or unenforceable, such provision shall
be severable from the rest of this Agreement or such Note, as the case may be,
and the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

 

47



--------------------------------------------------------------------------------

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 8.11. Survival. The obligations of the Borrower under Sections 2.08,
2.11, 2.14 and 8.04, and the obligations of the Lenders under Section 7.05,
shall survive the repayment of the Loans and the termination of the Commitments.
In addition, each representation and warranty made, or deemed to be made by any
Notice of Borrowing, herein or pursuant hereto shall survive the making of such
representation and warranty, and no Lender shall be deemed to have waived, by
reason of making any Loan, any Default or Event of Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Lender or the Administrative Agent may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such extension of credit was made.

SECTION 8.12. Substitution of Lender. If (a) the obligation of any Lender to
make, Continue or otherwise maintain Eurodollar Rate Loans has been suspended
pursuant to Section 2.12, (b) any Lender has demanded compensation under
Section 2.11 or 2.14, (c) any Lender shall fail to consent to an amendment or a
waiver which pursuant to the terms of Section 8.01 requires the consent of all
Lenders and with respect to which the Majority Lenders shall have granted their
consent or (d) any Lender is a Defaulting Lender, the Borrower shall have the
right, if no Default or Event of Default then exists, at the Borrower’s expense,
to replace such Lender (the “Replaced Lender”) with one or more Eligible
Assignee(s), (each, a “Replacement Lender”) acceptable to the Administrative
Agent; provided that:

(i) at the time of any replacement pursuant to this Section 8.12, the
Replacement Lenders shall enter into one or more Assignment and Acceptance
Agreements, pursuant to which such Replacement Lenders shall acquire the
Commitments and outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Loans of the Replaced Lender, (B) an amount equal to all
accrued and unpaid fees owing to the Replaced Lender and (C) an amount equal to
the amount which would be payable by the Borrower to the Replaced Lender
pursuant to Section 8.04(c) if the Borrower prepaid at the time of such
replacement all of the Loans of such Replaced Lender outstanding at such time;
and

(ii) all obligations of the Borrower owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.

Upon (I) the execution of the respective Assignment and Acceptance Agreements,
(II) the payment of amounts referred to in clauses (i) and (ii) above and (III)
if so requested by a Replacement Lender, delivery to such Replacement Lender of
the appropriate Note or Notes executed by the Borrower, each Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder.

SECTION 8.13. Confidentiality. Each Lender agrees to hold all information
obtained pursuant to the provisions of this Agreement in accordance with its
customary procedure for handling information of such nature and in accordance
with safe and sound banking practices, provided that nothing herein shall
prevent any Lender from disclosing such information (i) to any other Lender or
to the Administrative Agent, (ii) upon the order of any court or administrative
agency or otherwise to the extent

 

48



--------------------------------------------------------------------------------

required by law, statute, rule, regulation or judicial process, (iii) to bank
examiners or any other regulatory agency or authority, (iv) which had been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender prohibited by this Agreement, (v) in connection with any
litigation to which any one or more of the Lenders or the Administrative Agent
is a party, or in connection with the exercise of any remedy hereunder or under
any Note, (vi) to such Lender’s or Administrative Agent’s Affiliates and their
respective agents, advisors, legal counsel and independent auditors and
accountants and (vii) subject to provisions substantially similar to those
contained in this Section, to (A) any actual or proposed participant or assignee
or (B) any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower, and its
Subsidiaries, and the obligations of the Borrower under this Agreement to the
extent they relate to such securitization, swap or derivative transaction. In
addition, the Administrative Agent, each Arranger and each Lender may disclose
the existence of this Agreement and the information about this Agreement to
market data collectors, similar services providers to the lending industry, and
service providers to the Administrative Agent, each Arranger and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

SECTION 8.14. No Fiduciary Relationship. The Borrower acknowledges that neither
the Administrative Agent nor any Lender (in their respective capacities as such)
has any fiduciary relationship with, or fiduciary duty to, the Borrower arising
out of or in connection with this Agreement or any of the Notes, and the
relationship between the Administrative Agent and the Lenders (in such
capacities), on the one hand, and the Borrower, on the other, in connection
herewith or therewith is solely that of creditor and debtor. This Agreement does
not create a joint venture among the parties. The Administrative Agent, each
Arranger, each Lender and their respective Affiliates may have economic
interests that conflict with those of the Borrower, its stockholders and/or
their affiliates.

SECTION 8.15. Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

SECTION 8.16. Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BECTON, DICKINSON AND COMPANY By   /s/ John E. Gallagher Name:    John E.
Gallagher Title:   Vice President, Business Planning & Analysis and Treasurer

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

By    /s/ Robert Ehudin Name:    Robert Ehudin Title:   Authorized Signatory

 

GOLDMAN SACHS BANK USA,

as a Lender

By    /s/ Robert Ehudin Name:    Robert Ehudin Title:   Authorized Signatory

 

JPMORGAN CHASE BANK, N.A. By  

/s/ Amy Ukena

Name:    Amy Ukena Title:   Vice President THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. By  

/s/ Brian McNany

Name:    Brian McNany Title:   Vice President BNP Paribas By  

/s/ Louise Rousset

Name:    Louise Rousset Title:   Vice President By  

/s/ Ade Adedeji

Name:    Ade Adedeji Title:   Vice President Citibank, N.A. By  

/s/ Patricia Guerra Heh

Name:    Patricia Guerra Heh Title:   Vice President Morgan Stanley Bank, N.A.
By  

/s/ Anish Shah

Name:    Anish Shah Title:   Authorized Signatory



--------------------------------------------------------------------------------

The Bank of New York Mellon By  

/s/ Clifford A. Mull

Name:    Clifford A. Mull Title:   First Vice President ING Belgium NV/SA By  

/s/    Johan Vanhovland

Name:    Johan Vanhovland Title:   Sector Head General Industries By  

/s/    Michael Verstraeten

Name:    Michael Verstraeten Title:   Head of Corporate Lending BeLux Intesa
Sanpaolo S.p.A. By  

/s/ John J. Michalisin

Name:    John J. Michalisin Title:   First Vice President By  

/s/ William S. Denton

Name:    William S. Denton Title:   Global Relationship Manager THE NORTHERN
TRUST COMPANY By  

/s/ Andrew Holtz

Name:    Andrew Holtz Title:   Senior Vice President Standard Chartered Bank By
 

/s/ Steven Aloupis

Name:   Steven Aloupis Title:   Managing Director Capital Markets By  

/s/ Hsing H. Huang

Name:    Hsing H. Huang Title:   Associate Director



--------------------------------------------------------------------------------

Svenksa Handelsbanken AS (publ), New York

Branch

By  

/s/ Jonas Almhöjd

Name:    Jonas Almhöjd Title:   Senior Vice President By  

/s/ Nancy D’Albert

Name:    Nancy D’Albert Title:   Vice President WELLS FARGO BANK, N.A. By  

/s/ Matthew Olson

Name:    Matthew Olson Title:   Vice President Bank Hapoalim B.M. By  

/s/ Charles McLaughlin

Name:    Charles McLaughlin Title:   Senior Vice President By  

/s/ Helen H. Gateson

Name:    Helen H. Gateson Title:   Vice President PNC Bank, N.A. By  

/s/ Amishi Patel

Name:    Amishi Patel Title:   Vice President Santander Bank, N.A. By  

/s/ Scott Wollard

Name:    Scott Wollard Title:   Managing Director US BANK NATIONAL ASSOCIATION
By  

/s/ Michael West

Name:    Michael West Title:   Vice President THE BANK OF NOVA SCOTIA By  

/s/ Michael Grad

Name:    Michael Grad Title:   Director



--------------------------------------------------------------------------------

TD Bank, N.A. By  

/s/ Shreya Shah

Name:    Shreya Shah Title:   Senior Vice President DNB Capital LLC By  

/s/ Thomas Tangen

Name:    Thomas Tangen Title:   Senior Vice President By  

/s/ Bjorn Erik Hammerstad

Name:    Bjorn Erik Hammerstad Title:   Senior Vice President Sumitomo Mitsui
Banking Corporation By  

/s/ David Kee

Name:    David Kee Title:   Managing Director MIZUHO BANK, LTD. By  

/s/ Bertram H. Tang

Name:    Bertram H. Tang Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE I

Pricing Schedule

 

Borrower’s Rating Level Period

(Moody’s or S&P)

    

Applicable Margin

    

        Base Rate Loans        

    

        Eurodollar Rate Loans        

Level 1 Period

     0 bps      100 bps

Level 2 Period

     25 bps      125 bps

Level 3 Period

     37.5 bps      137.5 bps

Level 4 Period

     50 bps      150 bps

Level 5 Period

     75 bps      175 bps



--------------------------------------------------------------------------------

SCHEDULE II

Commitments

 

Lender

   Commitment  

Goldman Sachs Bank USA

   $ 87,500,000   

JPMorgan Chase Bank, N.A.

   $ 87,500,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 70,000,000   

BNP Paribas

   $ 70,000,000   

Citibank, N.A.

   $ 70,000,000   

Morgan Stanley Bank, N.A.

   $ 70,000,000   

The Bank of New York Mellon

   $ 70,000,000   

ING Belgium NV/SA

   $ 35,000,000   

Intesa Sanpaolo S.p.A.

   $ 35,000,000   

The Northern Trust Company

   $ 35,000,000   

Standard Chartered Bank

   $ 35,000,000   

Svenska Handelsbanken AB (publ) New York Branch

   $ 35,000,000   

Wells Fargo Bank, N.A.

   $ 35,000,000   

Bank Hapoalim B.A.

   $ 35,000,000   

PNC Bank, National Association

   $ 35,000,000   

Santander Bank, N.A.

   $ 35,000,000   

The Bank of Nova Scotia

   $ 35,000,000   

US Bank National Association

   $ 35,000,000   

TD Bank, N.A.

   $ 35,000,000   

DNB Capital LLC

   $ 20,000,000   

Sumitomo Mitsui Banking Corporation

   $ 20,000,000   

Mizuho Bank, Ltd.

   $ 15,000,000      

 

 

 

Total

   $ 1,000,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

NOTE

 

U.S.$                         Dated: [            ], 201    

FOR VALUE RECEIVED, the undersigned, BECTON, DICKINSON AND COMPANY, a New Jersey
corporation (the “Borrower”), HEREBY PROMISES TO PAY to                     
(the “Lender”) or its registered assigns for the account of its Applicable
Lending Office (as defined in the Term Loan Agreement referred to below) on the
Maturity Date (as defined in the Term Loan Agreement) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Loans (as defined below) made by the Lender to the
Borrower pursuant to the Term Loan Agreement then outstanding.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Term
Loan Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Goldman Sachs Bank USA, as Administrative Agent, at 200 West Street,
New York, New York 10282-2198, in same day funds. Each Loan made by the Lender
to the Borrower pursuant to the Term Loan Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Term Loan Agreement.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the 364-Day Term Loan Agreement dated as of December 19, 2014 (the
“Term Loan Agreement”) among the Borrower, the Lender and certain other lenders
party thereto and Goldman Sachs Bank USA, as Administrative Agent for the Lender
and such other lenders. The Term Loan Agreement, among other things,
(i) provides for the making of loans (the “Loans”) by the Lender to the Borrower
on the Closing Date (as defined in the Term Loan Agreement) in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Loan being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York, United States.

 

Exhibit A-1



--------------------------------------------------------------------------------

BECTON, DICKINSON AND COMPANY By        Name:   Title:

 

Exhibit A-1



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Loan

 

Amount of

Principal Paid or

Prepaid

  

Unpaid of

Principal Balance

  

Notation Made

By

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

Goldman Sachs Bank USA, as Administrative

Agent for the Lenders party

to the Term Loan Agreement

referred to below

200 West Street

New York, New York, 10282-2198

Attention:                     

[Date]

Ladies and Gentlemen:

The undersigned, Becton, Dickinson and Company, refers to the 364-Day Term Loan
Agreement, dated as of December 19, 2014 (the “Term Loan Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
certain Lenders party thereto and Goldman Sachs Bank USA, as Administrative
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Term Loan Agreement that the undersigned hereby requests a
Borrowing under the Term Loan Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Term Loan Agreement:

(i) The Business Day of the Proposed Borrowing is                     ,
        .

(ii) The Type of Loans comprising the Proposed Borrowing is [Base Rate Loans]
[Eurodollar Rate Loans].

(iii) The aggregate amount of the Proposed Borrowing is $            .

[(iv) The initial Interest Period for each Loan made as part of the Proposed
Borrowing is                      month[s]]1.

The undersigned hereby certifies that the following will be true on the date of
the Proposed Borrowing:

(A) the Acquisition Representations and the Specified Representations are true
and correct, in all material respects (except to the extent already qualified by
materiality or material adverse effect); and

(B) no Default or Event of Default, in each case, pursuant to Sections 6.01(a),
6.01(c) (to the extent arising from a breach of Sections 5.01(a)(i), 5.01(h),
5.02(a) or 5.02(b)), 6.01(d) (solely with respect to any Debt of the Borrower or
any of its Subsidiaries which is outstanding in a principal amount in excess of
$200,000,000 in the aggregate) or 6.01(e) of the Term Loan Agreement has
occurred and is continuing or would result from such Proposed Borrowing or from
the applicable of proceeds therefrom.

 

1  For Eurodollar Rate Loans only.

 

Exhibit B-1



--------------------------------------------------------------------------------

Very truly yours, BECTON, DICKINSON AND COMPANY By        Name:   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ACCEPTANCE

Dated                     ,     

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Term Loan Agreement identified
below (as amended, the “Term Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the Term Loan Agreement
(including without limitation any guarantees included in respect thereof), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Term Loan Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by the Assignor.

 

1.    Assignor:   

 

        

 

   2.    Assignee:   

 

        

 

      [Assignee is an [Affiliate][Approved Fund] of [identify Lender]    3.   
Borrower:    Becton, Dickinson and Company, a New Jersey corporation. 4.   
Administrative Agent:    Goldman Sachs Bank USA, as the administrative agent
under the Term Loan Agreement

 

Exhibit C-4



--------------------------------------------------------------------------------

5.    Term Loan Agreement:    The $1,000,000,000 364-Day Term Loan Agreement
dated as of December 19, 2014, among the Borrower, the Lenders party thereto and
Goldman Sachs Bank USA, as Administrative Agent for the Lenders and such other
banks. 6.    Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]    Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans     CUSIP
Number       $                    $                           %          $
                   $                           %          $                    $
                          %   

 

[7. Trade Date:                     ]

[Page break]

 

Exhibit C-2



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:       Title:

 

[NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:       Title:

 

[NAME OF ASSIGNEE] By:       Title:

[Consented to and Accepted] [Acknowledged]2:

 

GOLDMAN SACHS BANK USA, as

    Administrative Agent

By:       Title:

 

2  To be added unless such assignment is to (x) a Lender or (y) following the
Closing Date, an Affiliate of a Lender or a Related Fund.

 

Exhibit C-3



--------------------------------------------------------------------------------

[Consented to and Accepted: BECTON, DICKINSON AND COMPANY By:       Title:
                                    ]3

 

3  To be added unless (1) an Event of Default under Section 6.01(a) or (e) of
the Term Loan Agreement has occurred and is continuing at the time of assignment
or (2) such assignment is (x) to a Lender or (y) following the Closing Date, to
an Affiliate of a Lender or a Related Fund of a Lender.

 

Exhibit C-4



--------------------------------------------------------------------------------

ANNEX 1

364-DAY TERM LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it meets all
the requirements to be an assignee under Section 8.07 of the Term Loan Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Term
Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(g) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Term
Loan Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

 

Exhibit C-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit C-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

SOLVENCY CERTIFICATE

Pursuant to Section 3.02(i)(ii) of the 364-Day Term Loan Agreement (the “Term
Loan Agreement”, among Becton, Dickinson and Company (the “Company”), certain
Lenders party thereto and Goldman Sachs Banks USA, as Administrative Agent), the
undersigned hereby certifies, solely in such undersigned’s capacity as chief
financial officer of the Company, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Term Loan Agreement,
and after giving effect to the application of the proceeds of such Debt:

 

  a. The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Term Loan
Agreement.

 

Exhibit D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 

BECTON, DICKINSON AND COMPANY By:     Name: Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS NOT TREATED AS PARTNERSHIPS)

Reference is hereby made to that certain 364-DAY TERM LOAN AGREEMENT dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
among BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and GOLDMAN SACHS
BANK USA, as administrative agent, collateral agent and swingline lender (in
such capacity, the “Administrative Agent”). Terms used but not otherwise defined
herein shall have the meanings set forth in the Term Loan Agreement.

Pursuant to the provisions of Section 2.14(f)(ii)(C) of the Term Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any promissory notes evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments on the Loan(s) are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly executed certificate of its non-U.S. Person status on IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform each of the Borrower and the Administrative
Agent in writing and deliver promptly to the Borrower and the Administrative
Agent an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished each of the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date: [        ] [        ], 20[    ]

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS NOT TREATED AS PARTNERSHIPS)

Reference is hereby made to that certain 364-DAY TERM LOAN AGREEMENT dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
among BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and GOLDMAN SACHS
BANK USA, as administrative agent, collateral agent and swingline lender (in
such capacity, the “Administrative Agent”). Terms used but not otherwise defined
herein shall have the meanings set forth in the Term Loan Agreement.

Pursuant to the provisions of Section 2.14(f)(ii)(D) of the Term Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a duly executed
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, or if a lapse
in time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform such Lender in writing and deliver promptly to such Lender an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: [        ] [        ], 20[    ]

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS TREATED AS PARTNERSHIPS)

Reference is hereby made to that certain 364-DAY TERM LOAN AGREEMENT dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
among BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and GOLDMAN SACHS
BANK USA, as administrative agent, collateral agent and swingline lender (in
such capacity, the “Administrative Agent”). Terms used but not otherwise defined
herein shall have the meanings set forth in the Term Loan Agreement.

Pursuant to the provisions of Section 2.14(f)(ii)(D) of the Term Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to the Term Loan Agreement or any other Loan Document,
neither the undersigned nor any of its direct or indirect partners/members that
is claiming the portfolio interest exemption is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members that is claiming the portfolio interest
exemption is a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments on the Loan(s)
are not effectively connected with the conduct of a U.S. trade or business by
the undersigned or any of its direct or indirect partners/members that is
claiming the portfolio interest exemption.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly executed IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or an IRS Form W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Exhibit E-3



--------------------------------------------------------------------------------

[NAME OF LENDER] By:       Name:   Title:

Date: [        ] [        ], 20[    ]

 

Exhibit E-3



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS TREATED AS PARTNERSHIPS)

Reference is hereby made to that certain 364-DAY TERM LOAN AGREEMENT dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
among BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and GOLDMAN SACHS
BANK USA, as administrative agent, collateral agent and swingline lender (in
such capacity, the “Administrative Agent”). Terms used but not otherwise defined
herein shall have the meanings set forth in the Term Loan Agreement.

Pursuant to the provisions of Section 2.14(f)(ii)(D) of the Term Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments with respect to
such participation are not effectively connected with the conduct of a U.S.
trade or business by the undersigned or any of its direct or indirect
partners/members that is claiming the portfolio interest exemption.

The undersigned has furnished its participating Lender with a duly executed IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or an IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E, as applicable, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform such Lender in writing and deliver promptly to such Lender an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Exhibit E-4



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: [        ] [        ], 20[    ]

 

Exhibit E-4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

TARGET GUARANTEE

GUARANTEE

Dated as of [ • ], 2014

among

CAREFUSION CORPORATION

as Guarantor,

and

GOLDMAN SACHS BANK USA,

as Administrative Agent



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section         Page  

SECTION 1.

   Guarantee; Limitation of Liability      1   

SECTION 2.

   Guarantee Absolute      2   

SECTION 3.

   Waivers and Acknowledgments      3   

SECTION 4.

   Subrogation      4   

SECTION 5.

   Representations and Warranties      4   

SECTION 6.

   Covenants      4   

SECTION 7.

   Notices, Etc.      5   

SECTION 8.

   No Waiver; Remedies      5   

SECTION 9.

   Right of Set-off      5   

SECTION 10.

   Continuing Guarantee; Assignments under the Term Loan Agreement      5   

SECTION 11.

   Fees and Expenses; Indemnification      6   

SECTION 12.

   Subordination      6   

SECTION 13.

   Execution in Counterparts      7   

SECTION 14.

   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.      7   

SECTION 15.

   Severability      8   

SECTION 16.

   Headings      8   

SECTION 17.

   Guarantee Enforceable by Administrative Agent      8   



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE dated as of [    ], 20[    ] (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Guarantee”) among CareFusion Corporation, a Delaware corporation (the
“Guarantor”) in favor of Goldman Sachs Bank USA, as administrative agent (in
such capacity together with any successor administrative agent, the
“Administrative Agent”) for the benefit of the Lenders (as defined below).

PRELIMINARY STATEMENTS

Reference is hereby made to that certain 364-Day Term Loan Agreement dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Term Loan Agreement”),
among Becton, Dickinson and Company, a New Jersey corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent. Terms used but not otherwise defined herein shall have the
meanings set forth in the Term Loan Agreement.

WHEREAS, it is a requirement under certain circumstances set forth in
Section 5.01(i) of the Term Loan Agreement that the Guarantor shall have
executed and delivered this Guarantee.

WHEREAS, the Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and, accordingly, desires to execute this Guarantee in order to satisfy
the requirements described in the preceding paragraph and to induce the Lenders
to make Loans from time to time.

NOW, THEREFORE, in consideration of the premises, the other benefits accruing to
the Guarantor, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby covenants and agrees and the Guarantor hereby makes the
following representations and warranties to the Administrative Agent for the
benefit of the Lenders as follows:

SECTION 1. Guarantee; Limitation of Liability

(a) The Guarantor hereby guarantees, as a primary obligor and not merely as a
surety, the full and punctual payment when due and performance, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, of all obligations of the Borrower now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender in enforcing any rights under
this Guarantee or any other Loan Document, to the extent reimbursable under
Section 8.04 of the Term Loan Agreement. Without limiting the generality of the
foregoing, the Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by the Borrower to any
Lender under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.

(b) The Guarantor, the Administrative Agent and each other Lender, hereby
confirms that it is the intention of all such Persons that this Guarantee and
the obligations of the Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of any Debtor Relief Law, the

 

1



--------------------------------------------------------------------------------

Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to the Guarantor.
To effectuate the foregoing intention, by acceptance of the benefits of this
Guarantee, the Administrative Agent, the other Lenders and the Guarantor hereby
irrevocably agree that the obligations of the Guarantor under this Guarantee at
any time shall be limited to the maximum amount as will result in the
obligations of the Guarantor under this Guarantee not constituting a fraudulent
transfer or conveyance or subject to avoidance under Debtor Relief Laws or any
similar foreign, federal or state law, in each case applicable to the Guarantor.

SECTION 2. Guarantee Absolute. The Guarantor agrees its guarantee constitutes a
guarantee of payment when due of the Guaranteed Obligations and not of
collection, which will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender with
respect thereto. The obligations of the Guarantor under or in respect of this
Guarantee are independent of the Guaranteed Obligations or any other obligations
of the Borrower under or in respect of the Loan Documents, and a separate action
or actions may be brought and prosecuted against the Guarantor to enforce this
Guarantee, irrespective of whether any action is brought against the Borrower or
whether the Borrower is joined in any such action or actions. The liability of
the Guarantor under this Guarantee shall be irrevocable, absolute and
unconditional and shall not be affected or impaired by any circumstance or
occurrence whatsoever irrespective of, and the Guarantor hereby irrevocably
waives any defenses (other than a defense of payment in full in cash of the
Guaranteed Obligations (excluding contingent obligations as to which no claim
has been made) or the release of this Guarantee in accordance with any relevant
release provisions in the Loan Documents) it may now have or hereafter acquire
in any way relating to, any or all of the following:

(a) any lack of validity or enforceability, at any time, of any Loan Document
(including this Guarantee) or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of the
Borrower under or in respect of the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;

(c) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;

(d) any failure of any Lender to disclose to the Borrower any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower now or hereafter known to
such Lender;

(e) the failure of any other Person to execute or deliver this Guarantee or any
other agreement or the release or reduction of liability of the Guarantor or any
other guarantor or surety with respect to the Guaranteed Obligations;

(f) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement;

(g) any payment made to any secured creditor on the Debt which any Lender repays
the Borrower or any other Lender pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding;

 

2



--------------------------------------------------------------------------------

(h) any invalidity, rescission, irregularity or unenforceability of all or any
part of the Guaranteed Obligations or of any security therefor; or

(i) any other circumstance (including, without limitation, any statute of
limitations), any act or omission, or any existence of or reliance on any
representation by any Lender that might otherwise constitute a defense available
to, or a discharge of, the Borrower or any other guarantor or surety.

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment or any part thereof, of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by any Lender or any
other Person upon the insolvency, bankruptcy or reorganization (or any analogous
proceeding in any jurisdiction) of the Borrower or otherwise, all as though such
payment had not been made. For the avoidance of doubt this paragraph shall
survive the termination of this Guarantee.

SECTION 3. Waivers and Acknowledgments

(a) The Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guarantee and any
requirement that any Lender exhaust any right or take any action against the
Borrower or any other Person.

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that this Guarantee is continuing in
nature (in accordance with the terms hereof) and applies to all Guaranteed
Obligations, whether existing now or in the future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender that in any manner impairs, reduces, limits, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Guarantor, (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of the
Guarantor hereunder, (iii) any right to proceed against the Borrower or any
other party and (iv) any right to proceed against or exhaust any security held
from the Borrower or any other party.

(d) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower or any of its Subsidiaries
now or hereafter known by such Lender. The Guarantor acknowledges that the
Lenders shall have no obligation to investigate the financial condition or
affairs of the Borrower or any of its Subsidiaries.

(e) The Guarantor hereby unconditionally and irrevocably waives any right (i) to
require the Administrative Agent or any of the Lenders to first proceed against,
initiate any actions before a court or any other judge or authority, or enforce
any other rights or security or claim payment from the Borrower or any other
person, before claiming any amounts due from the Guarantor hereunder; (ii) to
which it may be entitled to have the assets of the Borrower or any other person
first be used, applied or depleted as payment of the Borrower’s obligations,
prior to any amount being claimed from or paid by the Guarantor hereunder; and
(iii) to which it may be entitled to have claims against it, or assets to be
used or applied as payment, divided between the Borrower and the Guarantor.

 

3



--------------------------------------------------------------------------------

(f) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits and with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

(g) The Guarantor confirms that it is aware of the content of the Term Loan
Agreement and acknowledges and agrees that this Guarantee and any and all of its
obligations under the Loan Documents shall be subject in all respects to the
provisions set forth in the Term Loan Agreement.

SECTION 4. Subrogation. The Guarantor hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations, and the expiration or
termination of any commitments or other obligations of the Lender to make
financial accommodations available to the Borrower under the Loan Documents, the
Guarantor shall not exercise any right or remedy arising by reason of any
performance by the Guarantor of the guarantee in this Section 4, whether by
subrogation or otherwise, against the Borrower or any other guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

SECTION 5. Representations and Warranties. The Guarantor hereby represents and
warrants as follows:

(a) The Guarantor (i) is a corporation duly organized and validly existing under
the laws of the State of Delaware and (ii) is duly qualified and in good
standing under the laws of Delaware and each of the respective states in which
its principal operating facilities are located, except, with respect to clause
(ii) only, in states where the failure to be so qualified or in good standing
would not reasonably be expected to result in a Material Adverse Effect.

(b) The execution, delivery and performance by the Guarantor of this Guarantee
(i) are within the Guarantor’s corporate powers, have been duly authorized by
all necessary corporate action, and (ii) do not contravene (x) the Guarantor’s
charter or by-laws or (y) law or any material contractual restriction binding on
the Guarantor or, to the knowledge of the Guarantor, any other contractual
restriction binding on the Guarantor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Guarantor of this Guarantee.

(d) This Guarantee has been duly executed and delivered and constitutes the
legal, valid and binding obligations of the Guarantor enforceable against the
Guarantor in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

SECTION 6. Covenants. The Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guarantee shall have been paid in full in cash and the expiration or termination
of all Commitments, the Guarantor will perform and observe

 

4



--------------------------------------------------------------------------------

all of the terms, covenants and agreements set forth in the Loan Documents
applicable to the Guarantor on its or their part to be performed or observed or
that the Borrower has agreed to cause the Guarantor to perform or observe.

SECTION 7. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed or delivered as follows: if to the Guarantor, addressed to it in
care of the Borrower at its address specified in Section 8.02 of the Term Loan
Agreement; if to the Administrative Agent or any Lender, at its address
specified in Section 8.02 of the Term Loan Agreement or at such other address as
shall be designated by the recipient in a written notice to each other party.
All such notices and other communications shall be deemed to be given or made at
such time as shall be set forth in Section 8.02 of the Term Loan Agreement.

SECTION 8. No Waiver; Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 9. Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default under Section 6.01(a) of the Term Loan Agreement and
(b) the making of the request or the granting of the consent specified by
Section 6.01 of the Term Loan Agreement to authorize the Administrative Agent to
declare the Loans immediately due and payable pursuant to the provisions of said
Section 6.01, the Administrative Agent and each Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent or such Lender, to or for the credit or the account
of the Guarantor against any and all of the obligations of the Guarantor now or
hereafter existing hereunder or under the other Loan Documents, irrespective of
whether such Agent or such Lender shall have made any demand under this
Guarantee or any other Loan Document and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender under this Section 9 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent and such Lender may have. This Section 9 is subject to the terms and
conditions set forth in Section 8.05 of the Term Loan Agreement.

SECTION 10. Continuing Guarantee; Assignments under the Term Loan Agreement.
This Guarantee is a continuing Guarantee and shall (a) remain in full force and
effect until the termination of all of the Commitments and the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guarantee and the Lenders have no further commitment to lend under the Term Loan
Agreement, (b) be binding upon the Guarantor, its successors and assigns and
(c) bind and inure to the benefit of and be enforceable by the Lenders and their
permitted successors, permitted transferees and permitted assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Term Loan Agreement(including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person in accordance with Section 8.07 of the Term Loan
Agreement, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 8.07 of the Term Loan Agreement.
The Guarantor shall not have the right

 

5



--------------------------------------------------------------------------------

to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders, other than pursuant to a transaction permitted by the
Term Loan Agreement and consummated in accordance with the terms and conditions
contained therein.

SECTION 11. Fees and Expenses; Indemnification

(a) The Guarantor agrees to reimburse the Administrative Agent for its fees and
expenses incurred hereunder to the extent provided in Section 8.04 of the Term
Loan Agreement; provided that each reference therein to the “Borrower” shall be
deemed to be a reference to the “Guarantor.”

(b) The Guarantor agrees to indemnify the Indemnified Parties to the extent
provided in Section 8.04 of the Term Loan Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to the
Guarantor.

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations guaranteed hereby. The provisions of this Section 11
shall remain operative and in full force and effect regardless of the
termination of this Guarantee, any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the other Guaranteed
Obligations, the invalidity or unenforceability of any term or provision of this
Guarantee or any other Loan Document, any resignation of the Administrative
Agent or any investigation made by or on behalf of the Administrative Agent or
any other Lender. All amounts due under this Section 11 shall be payable within
30 days after written demand therefor.

SECTION 12. Subordination. The Guarantor hereby subordinates any and all debts,
liabilities and other obligations now or hereafter owing to the Guarantor by the
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 12:

(a) Prohibited Payments, Etc. Except as otherwise set forth in this
Section 12(a), a Guarantor may receive regularly scheduled payments from the
Borrower on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default under the Term Loan
Agreement(including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to the Borrower), unless the Administrative Agent
otherwise agrees, the Guarantor shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, upon notice from
the Administrative Agent, the Guarantor shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to the Borrower, the Guarantor agrees that the Lenders shall
be entitled to receive payment in full in cash of all Guaranteed Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any Debtor Relief Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before the Guarantor
receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to the Borrower), the Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lenders and deliver

 

6



--------------------------------------------------------------------------------

such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this
Guarantee.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to the Borrower) the
Administrative Agent is authorized and empowered (but without any obligation to
do so), in its discretion, (i) in the name of the Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 13. Execution in Counterparts. This Guarantee and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guarantee and each amendment, waiver and consent with
respect hereto by telecopier or other electronic transmission shall be effective
as delivery of an original executed counterpart thereof.

SECTION 14. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc

(a) Governing Law. This Guarantee and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Guarantee and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guarantee shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Guarantee
against the Guarantor or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guarantee in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

7



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02 of the Term Loan
Agreement. Nothing in this Guarantee will affect the right of any party hereto
to serve process in any other manner permitted by applicable law.

SECTION 15. Severability. If any provision of this Guarantee is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guarantee shall not be affected or impaired
thereby and (b) the parties shall endeavour in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 16. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Guarantee and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guarantee.

SECTION 17. Guarantee Enforceable by Administrative Agent. Notwithstanding
anything to the contrary contained elsewhere in this Guarantee, the Lenders
agree (by their acceptance of the benefits of this Guarantee) that this
Guarantee may be enforced only by the action of the Administrative Agent, acting
upon the instructions of the Required Lenders and that no other Lender shall
have any right individually to seek to enforce or to enforce this Guarantee, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent. The Lenders further agree that this Guarantee may not
be enforced against any director, officer, employee, partner, member or
stockholder of the Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder).

[Remainder of page left intentionally blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

CAREFUSION CORPORATION By:  

 

  Name:   Title:

 

Acknowledged and Agreed,

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:  

 

  Name:   Title:

 

9